Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 1 of 41 PageID: 6259




                          EXHIBIT B
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 2 of 41 PageID: 6260




              Resolution of Common Questions in MDL
              Proceedings
              Douglas G. Smith*

              I.   INTRODUCTION

                  Multidistrict litigation procedures have grown in significance as an
              important tool for resolving large-scale litigation. Indeed, in recent years,
              various reports have noted that from one third to one half of all cases in
              the federal courts are part of MDL proceedings.1 From the defendants’
              perspective, consolidation in a federal MDL proceeding may make
              nationwide litigation more manageable. From a plaintiff’s perspective,
              consolidating the litigation in an MDL proceeding may increase the
              pressure on defendants to enter into a global settlement of the asserted
              claims. Thus, both defendants and plaintiffs may have reasons to support
              creation of an MDL proceeding.
                  Nonetheless, in recent years as their use has grown, MDL proceedings
              have been the subject of increasing criticism. Defendants in certain MDL
              proceedings have felt pressured to settle claims of dubious merit.
              Moreover, as aggregate litigation of this sort increases, there is an
              incentive for plaintiffs’ counsel to include more and more claims that are
              not meritorious, in order to increase their own fees and influence in the


              * Partner, Kirkland & Ellis LLP. J.D., Northwestern University School of Law; M.B.A., The
              University of Chicago; B.S./B.A., State University of New York at Buffalo. The views expressed in
              this article are solely those of the author and do not necessarily represent those of Kirkland & Ellis
              LLP or its clients. The author was counsel of record on behalf of defendants in the Heparin and
              Meridia MDL proceedings discussed herein.
                    1. See, e.g., Andrew D. Bradt & D. Theodore Rave, The Information-Forcing Role of the Judge
              in Multidistrict Litigation, 105 CALIF. L. REV. (forthcoming 2017) (manuscript at 3) (“[C]urrently
              almost half of the civil cases pending in the federal courts are part of an MDL.”),
              https://papers.ssrn.com/sol3/papers.cfm?abstract_id=2828461; Andrew D. Bradt, The Shortest
              Distance: Direct Filing and Choice of Law in Multidistrict Litigation, 88 NOTRE DAME L. REV. 759,
              784 (2012) (“Recent empirical work by the Federal Judicial Center reveals that one third of all civil
              cases in the federal courts right now are part of a pending MDL.”); U.S. CHAMBER INST. FOR LEGAL
              REFORM, MDL PROCEEDINGS: ELIMINATING THE CHAFF, 1, 24 n.2 (2015) [hereinafter “U.S.
              CHAMBER”] (“More than one-third of the civil cases pending in the nation’s federal courts are now
              consolidated in multidistrict litigations . . . .”), http://www.instituteforlegalreform.com/uploads/
              sites/1/MDL_Proceedings_web.pdf; DUKE L. CTR. FOR JUD. STUD., STANDARDS AND BEST
              PRACTICES FOR LARGE AND MASS-TORT MDLS xi (2014), https://law.duke.edu/sites/default/
              files/centers/judicialstudies/standards_and_best_practices_for_large_and_mass-tort_mdls.pdf
              (“MDLs represented 45.6% of the pending civil cases as of June 2014.”).

                                                              219
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 3 of 41 PageID: 6261



              220                                 KANSAS LAW REVIEW                                           Vol. 66


              proceedings.2 With aggregation comes the risk that individual claims may
              receive less scrutiny, which may increase the risk that non-meritorious
              claims receive compensation.
                   Such sentiments have led to proposals for reform of MDL practice.
              The proposed Fairness in Class Action Litigation Act of 2017, for
              example, includes proposed reforms to MDL procedures in addition to
              reforms designed to curb class action abuses.3 Among other things, the
              Act would require plaintiffs in MDL proceedings to provide evidence of
              their alleged injury within forty-five days of their case being transferred to
              a multidistrict proceeding.4 It would prohibit trials in multidistrict
              proceedings unless “all parties to that civil action consent.”5 And it would
              increase interlocutory appellate involvement in the MDL by providing
              appellate jurisdiction over orders that “may materially advance the
              ultimate termination of one or more civil actions in the proceedings.”6
              These provisions and others are designed to “diminish abuses in class
              action and mass tort litigation that are undermining the integrity of the U.S.
              legal system.”7
                   However, despite the criticisms and calls for reform of the MDL
              process, courts and litigants have utilized the existing multidistrict
              procedures to effectively and efficiently resolve cases formerly spread
              among multiple jurisdictions, both state and federal. These procedures
              have avoided duplicative effort, resulted in the more expeditious
              resolution of litigation, and in general increased judicial efficiency. On
              balance, for litigation that meets the requisite criteria, MDL procedures
              have proven to be a beneficial tool to advance the efficient resolution of
              litigation that otherwise might defy easy resolution. Indeed, the criteria
              for creating an MDL proceeding were created with this goal in mind: to
              identify those proceedings that might benefit in terms of increased




                    2. See, e.g., In re Mentor Corp. Obtape Transobturator Sling Prods. Liab. Litig., No. 4:08-MD-
              2004, 2016 WL 4705827, at *1 (M.D. Ga. Sept. 7, 2016) (Mem.) (“[T]he Court had to waste judicial
              resources deciding motions in cases that should have been dismissed by plaintiff’s counsel earlier—
              cases that probably should never have been brought in the first place. Enough is enough.”); U.S.
              CHAMBER, supra note 1, at 1 (“MDL proceedings are morphing from a procedural device that is
              intended to create efficiencies in civil litigation (particularly pretrial discovery) into lawsuit magnets.
              . . . [B]ecause multidistrict proceedings by design have tended to prioritize global issues over
              individual ones, plaintiffs’ counsel have successfully warehoused meritless claims and shielded them
              from judicial scrutiny in a way they never could if all cases were being tried individually.”).
                    3. Fairness in Class Action Litigation Act of 2017, H.R. 985, 115th Cong. (2017).
                    4. Id. § 105 (section (i) to the proposed amendment to 28 U.S.C. § 1407).
                    5. Id. (section (j) to the proposed amendment to 28 U.S.C. § 1407).
                    6. Id. (section (k)(1) to the proposed amendment to 28 U.S.C. § 1407).
                    7. Id. § 102(2).
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 4 of 41 PageID: 6262



              2017    RESOLUTION OF COMMON QUESTIONS IN MDL PROCEEDINGS                 221


              efficiency from the consolidation of pretrial proceedings in a single federal
              jurisdiction.
                   This article addresses one particular aspect of MDL procedures — the
              use of MDL proceedings to resolve common issues of fact or law that may
              be dispositive for the entire litigation or certain categories of claims. The
              article presents evidence demonstrating that this has been one of the most
              effective aspects of MDL litigation in terms of bringing litigation to a close
              and effectively and fairly resolving claims. Where litigants have taken
              advantage of these procedures, a number of MDL proceedings have been
              significantly narrowed or entirely resolved through summary judgment or
              other proceedings on common issues central to the litigation. The full
              implementation of such procedures can only further the MDL process as
              an effective means of resolving large-scale, complex litigation.
                   Part II discusses general MDL procedures, including the standards
              governing MDL consolidation and the procedures that MDL courts have
              developed to manage and resolve complex litigation. The statute
              establishing the Judicial Panel on Multidistrict Litigation imposes certain
              criteria that must be met in order to establish an MDL proceeding. Those
              criteria explicitly include the existence of “common issues” among the
              cases that will be part of the MDL proceeding. Thus, the statutory
              framework specifically contemplates that the MDL process may be
              utilized to efficiently address common issues, which may be dispositive of
              all or certain categories of claims.
                   Part III discusses several examples in which MDL courts have
              significantly advanced the resolution of litigation by resolving such
              common issues that cut across the litigation or significant categories of
              claims. In some instances, nationwide litigation has been completely
              resolved through such procedures. In other instances, such procedures
              have served to better define the litigation and the categories of claims that
              are more or less viable, facilitating resolution through settlement or
              through further litigation of the remaining claims.
                   Part IV discusses some ways in which these procedures might be
              further enhanced. By coordinating the resolution of these common issues
              with state courts that may have satellite litigation outside of the MDL
              proceeding and rigorously applying the standards for evaluating scientific
              evidence where applicable, for example, additional benefits may be
              achieved. In addition, the scheduling of motion practice and discovery
              may be phased in order to obtain additional efficiencies, potentially
              avoiding unnecessary expense and effort by the parties involved in the
              proceedings. Finally, resolution of common issues may be coupled with
              individualized review of claims to weed out weak or frivolous claims and
              further narrow the litigation.
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 5 of 41 PageID: 6263



              222                                KANSAS LAW REVIEW                                        Vol. 66


              II. THE MDL FRAMEWORK

                   In 1968, Congress passed the act establishing the Judicial Panel on
              Multidistrict Litigation (the “Panel”) to consider motions to consolidate
              federal cases filed in multiple jurisdictions for the limited purpose of
              coordinated pretrial proceedings before a single judge.8 The Panel is
              comprised of sitting federal judges who meet approximately once every
              two months to consider motions to establish MDL proceedings and to
              transfer newly-filed cases to existing MDL proceedings.9
                   The statute lays out the criteria that must be satisfied in order for an
              MDL proceeding to be established. Among other things, transfer of
              pending cases to a single district for pretrial proceedings is only
              appropriate when: (1) the actions “involv[e] one or more common
              questions of fact,” (2) the “transfer[] . . . will be for the convenience of
              parties and witnesses,” and (3) the transfer “will promote the just and
              efficient conduct of such actions.”10 The proponent of transfer generally
              bears the burden to demonstrate that these factors are met.11
                   Panel decisions have provided further guidance regarding the types of
              cases that may be appropriate for pretrial consolidation. For example,
              where there are only a minimal number of actions sought to be transferred,
              the burden on the proponent of transfer is heightened.12 Where there are
              only a couple related cases, MDL consolidation may not be appropriate
              because the potential inconvenience to the parties from consolidation may
              outweigh the efficiencies achieved through consolidation. Cooperation
              among the courts presiding over these related cases may be preferable to
              consolidation.
                   Similarly, where issues that are not common to the cases predominate,
              creation of an MDL proceeding may not be appropriate.13 In Electrolux,


                    8. Multidistrict Litigation Act, Pub. L. No. 90-296, 82 Stat. 109, 109–10 (1968) (codified as
              amended at 28 U.S.C. § 1407 (2012)).
                    9. 28 U.S.C. § 1407(a), (d); Hon. John G. Heyburn II & Francis E. McGovern, Evaluating and
              Improving the MDL Process, Summer 2012, at 26, 27.
                  10. 28 U.S.C. § 1407(a).
                  11. See In re Chase Inv. Servs. Corp. Fair Labor Standards Act (FLSA) & Wage and Hour Litig.,
              908 F. Supp. 2d 1372, 1373 (J.P.M.L. 2012) (Mem.) (citing In re Transocean Ltd. Sec. Litig. (No. II),
              753 F. Supp. 2d 1373, 1374 (J.P.M.L. 2010) (Mem.)).
                  12. In re UBS Fin. Servs., Inc. Wage & Hour Empl. Practices Litig., 818 F. Supp. 2d 1380, 1381
              (J.P.M.L. 2011) (Mem.) (“Where only a minimal number of actions are involved, the moving party
              generally bears a heavier burden of demonstrating the need for centralization.”); In re Scotch Whiskey,
              299 F. Supp. 543, 544 (J.P.M.L. 1969) (“[W]here, as here, there are a minimal number of cases
              involved in the litigation the moving party bears a strong burden to show that the common questions
              of fact are so complex and the accompanying common discovery so time-consuming as to overcome
              the inconvenience to the party whose action is being transferred and its witnesses.”).
                  13. See, e.g., In re Electrolux Dryer Prods. Liab. Litig., 978 F. Supp. 2d 1376, 1377 (J.P.M.L.
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 6 of 41 PageID: 6264



              2017       RESOLUTION OF COMMON QUESTIONS IN MDL PROCEEDINGS                                     223


              for example, the Panel denied a motion seeking to consolidate thirty-three
              individual actions and two putative class actions for fire-related property
              damages caused by an alleged common defect in dryers.14 The Panel
              denied the motion after concluding that “[o]n the present record, it appears
              that individualized facts concerning the circumstances of each fire,
              including installation, repair, and maintenance, will predominate over the
              common factual issues alleged by plaintiffs.”15 Likewise, in In re Spray
              Polyurethane Foam Insulation, the Panel rejected a request to centralize
              eight actions for damages allegedly caused by various insulation products
              installed in plaintiffs’ properties, noting again that voluntary cooperation
              among the courts and parties would be preferable to consolidation given
              that “it appears that individualized facts concerning the chemical
              composition of the different products, the training and practices of each
              installer, and the circumstances of installation at each residence will
              predominate over the common factual issues alleged by plaintiffs.”16
                   Relatedly, where there is little overlap in the defendants in the filed
              actions, consolidation may be rejected. In In re Ambulatory Pain Pump-
              Chondrolysis Products Liability Litigation, for example, the Panel denied
              a motion for MDL transfer where most, if not all, of the defendants were
              named in only “a handful” of the actions.17 Similarly, consolidation of
              cases involving defendants who are competitors may be a concern, given
              the potential for the disclosure of trade secrets or other potentially sensitive
              business information during discovery.18
                   Frequently, however, the propriety of MDL consolidation will be


              2013) (Mem.); In re Spray Polyurethane Foam Insulation Prods. Liab. Litig., 949 F. Supp. 2d 1364,
              1364 (J.P.M.L. 2013) (Mem.); see also In re Yellow Brass Plumbing Component Prods. Liab. Litig.,
              844 F. Supp. 2d 1377, 1379 (J.P.M.L. 2012) (Mem.) (denying centralization where “significant
              localized intervening causation issues [were] expected”); In re Ambulatory Pain-Pump Chondrolysis
              Prods. Liab. Litig., 709 F. Supp. 2d 1375, 1377 (J.P.M.L. 2010) (citing both product differences and
              the plaintiffs’ “different medical histories” in denying centralization); In re Children’s Pers. Care
              Prods. Liab. Litig., 655 F. Supp. 2d 1365, 1366 (J.P.M.L. 2009) (Mem.) (denying centralization where
              lawsuits involved “[m]ore than ten different baby products with differing formulations”); In re
              Victoria’s Secret Undergarments/Intimate Apparel Prods. Liab. Litig., 626 F. Supp. 2d 1349, 1350
              (J.P.M.L. 2009) (Mem.) (denying centralization because the multiple products will cause discovery to
              “vary among the actions”).
                  14. Electrolux, 978 F. Supp. 2d at 1376.
                  15. Id. at 1377.
                  16. In re Spray Polyurethane Foam Insulation, 949 F. Supp. 2d at 1364.
                  17. In re Ambulatory Pain Pump-Chondrolysis, 709 F. Supp. 2d at 1377.
                  18. See, e.g., In re Yellow Brass Plumbing, 844 F. Supp. 2d at 1378 (“[W]e are typically hesitant
              to centralize litigation against multiple, competing defendants which marketed, manufactured and sold
              similar products.”); see also In re Invokana (Canagliflozin) Prods. Liab. Litig., 223 F. Supp. 3d 1345,
              1348 (J.P.M.L. 2016) (“[A] multi-defendant MDL may prolong pretrial proceedings, because of, inter
              alia, the possible need for separate discovery and motion tracks, as well as the need for additional
              bellwether trials.”).
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 7 of 41 PageID: 6265



              224                                 KANSAS LAW REVIEW                                           Vol. 66


              undisputed. As noted above, both plaintiffs and defendants may have
              incentives to seek the creation of an MDL proceeding. Moreover, the
              situations in which the statutory criteria are met may be relatively obvious.
              Rather, the parties instead may focus their debate upon the proper forum
              for the MDL proceedings, arguing for fora and specific judges whom they
              perceive as being more favorable to their position in the litigation. Here,
              too, the Panel has developed various criteria for determining the most
              appropriate jurisdiction, such as the convenience and accessibility of the
              forum, the location of the first-filed case, the location where a majority of
              actions are pending, the progress of the litigation in each forum, the
              number of cases in each forum, the parties’ preference regarding forum,
              the experience of the judges presiding over the cases in MDL proceedings,
              and the ability of the various courts to handle another MDL proceeding.19
                   Nonetheless, as the foregoing discussion makes clear, critical to the
              establishment of an MDL proceeding is the existence of “common issues”
              among the cases, warranting consolidation.              The common issue
              requirement does not mean that the cases are appropriate for consolidation
              for all purposes (including trial) or that procedures such as class
              certification are warranted. To the contrary, cases in most MDL
              proceedings are inappropriate for consolidation or for class certification,
              given the predominance of individualized issues among the various cases
              that have been filed20 and the immature nature of the litigation.21


                    19. Hon. John G. Heyburn II, A View from the Panel: Part of the Solution, 82 TUL. L. REV.
              2225, 2239–2240 (2008).
                    20. Courts have repeatedly rejected attempts to consolidate entire product liability cases for trial
              on such grounds. See, e.g., In re Consol. Parlodel Litig., 182 F.R.D. 441, 446 (D.N.J. 1998) (rejecting
              consolidation in pharmaceutical litigation given diverse medical histories and claimed injuries because
              the “evidence [was] specific and unique to each Plaintiff’s case . . . [and] it [was therefore] clear that
              individual issues in these cases w[ould] predominate.”); Hasman v. G.D. Searle & Co., 106 F.R.D.
              459, 460 (E.D. Mich. 1985) (refusing to consolidate three product liability cases arising out of
              plaintiffs’ use of intrauterine contraceptive device because individual issues predominated because
              “[c]onsolidation would make trial confusing, unmanageable and perhaps inequitable”); Janssen
              Pharmaceutica, Inc. v. Armond, 866 So. 2d 1092, 1098 (Miss. 2004) (reversing trial court order in
              Propulsid pharmaceutical litigation, citing different fact situations, medical histories, sets of witnesses
              and testimony, “all in addition to addressing the myriad causation and other products liability issues .
              . . [that] would unavoidably confuse the jury and irretrievably prejudice the defendants”); Id. at 1101
              (“No jury can be expected to reach a fair result under these circumstances, especially concerning an
              immature tort in which the few cases actually tried suggest that medical evidence about individual
              causation will be an essential aspect of the case.”); see also In re Repetitive Stress Injury Litig., 11
              F.3d 368, 373 (2d Cir. 1993) (granting mandamus and vacating order consolidating repetitive stress
              injury claims given that individual issues outweighed “sole common fact . . . [of] a claim of injury of
              such generality that it covers a number of different ailments for each of which there are numerous
              possible causes other than the tortious conduct of one of the defendants”); Graziose v. Am. Home
              Prods. Corp., 202 F.R.D. 638, 641 (D. Nev. 2001) (noting that trial consolidations are particularly
              problematic “in an area of scientific inquiry such as medicine, where . . . scientific and legal
              controversies are impacted by many individualized circumstances and conditions”).
                    21. For example, consolidation of entire cases for trial is typically inappropriate in cases
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 8 of 41 PageID: 6266



              2017       RESOLUTION OF COMMON QUESTIONS IN MDL PROCEEDINGS                                         225


              Nonetheless, this requirement does provide a basis for gaining efficiencies
              through litigation of certain issues that are common among all or certain
              categories of claims.
                   Thus, the statutory framework expressly contemplates that one of the
              benefits of the MDL process is resolution on a consolidated pretrial basis
              of issues that are common among all or certain categories of the cases that
              are centralized in the coordinated proceedings.22 The resolution of such
              common issues extends not merely to discovery or other procedural
              matters, but common substantive issues among the cases. As the Supreme
              Court has observed,

                   Congress anticipated that, during the pendency of pretrial proceedings,
                   final decisions might be rendered in one or more of the actions
                   consolidated pursuant to § 1407. It specified that “at or before the
                   conclusion of . . . pretrial proceedings,” each of the transferred actions
                   must be remanded to the original district “unless [the action] shall have
                   been previously terminated.”23

              Indeed, one of the primary efficiencies that the authors of the MDL process
              sought to gain was the resolution on a common basis of certain dispositive
              issues that would either narrow or eliminate entirely the aggregate mass of
              asserted claims.24
                  In recent years, the Panel has underscored the importance of this
              function of the MDL process. In response to concerns that the creation of


              involving mass torts that are not mature. As the Manual for Complex Litigation observes, “[i]n less
              mature mass tort cases, aggregation decisions may be more difficult and may require the judge to
              obtain additional information. . . . If there are few prior verdicts, judgments, or settlements, additional
              information may be needed to determine whether aggregation is appropriate.” MANUAL FOR
              COMPLEX LITIGATION (FOURTH) § 22.314 (2004). The Manual defines a mature mass tort as “one
              that rests on clearly established law and tested and accepted evidence.” Id. The Manual explains that:
                     Litigation is generally considered mature if through previous cases (1) discovery has been
                     thorough, producing a consensus that the available important information has been
                     provided, (2) a number of verdicts have been received indicating the value of claims, and
                     (3) plaintiffs’ contentions have been shown to have merit. In a typical mature mass tort,
                     little or no new evidence is likely, appellate review of novel legal issues has been
                     completed, and a full cycle of trial strategies has been explored.
              Id. (footnote omitted). Such criteria generally will not be satisfied in an MDL proceeding.
                   22. See 28 U.S.C. § 1407(a) (2012).
                   23. Gelboim v. Bank of Am. Corp., 135 S. Ct. 897, 904–05 (2015) (alteration in original)
              (quoting § 1407).
                   24. As the Supreme Court has observed, the drafters of Section 1407 hoped to realize a number
              of efficiencies, including to “eliminate duplication in discovery, avoid conflicting rulings and
              schedules, reduce litigation cost, and save the time and effort of the parties, the attorneys, the
              witnesses, and the courts.” Id. at 903 (quoting MANUAL FOR COMPLEX LITIGATION, supra note 21, §
              20.131). See also DUKE L. CTR. FOR JUD. STUD., supra note 1, at 7 (recommending that “[t]he
              transferee judge should give priority to deciding issues broadly applicable to multiple claimants in the
              MDL”).
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 9 of 41 PageID: 6267



              226                               KANSAS LAW REVIEW                                        Vol. 66


              an MDL proceeding may lead to the filing of less meritorious claims as
              cases are aggregated, the Panel itself has noted that one of the missions of
              an MDL judge is to aggressively weed out such “spurious claims.” Thus,
              in In re Seroquel Products Liability Litigation, the Panel noted that “[t]he
              response to such concerns more properly inheres in assigning all related
              actions to one judge committed to disposing of spurious claims quickly.”25
              As the Panel explained in another transfer order:

                    [T]he transferee court handling several cases in an MDL likely is in a
                    better position—and certainly is in no worse position than courts in
                    multiple districts handling individual cases—to properly address
                    meritless claims. There are many tools a transferee court may use to
                    accomplish this task. And importantly, if defendants believe plaintiffs’
                    counsel are filing frivolous claims, it is incumbent upon defense counsel
                    to bring that concern to the attention of the transferee court, and to
                    propose a process to identify and resolve such claims.26

              In other words, the Panel has expressed the view that centralization
              through MDL consolidation may actually function better in weeding out
              weak and frivolous claims than allowing cases to proceed in a more
              dispersed fashion in multiple different fora. Moreover, the Panel has
              encouraged courts and defendants to adopt procedures to accomplish such
              ends to ensure that only meritorious claims remain and centralization does
              not lead to a proliferation of claims of dubious merit.
                   There are a number of different types of issues that may arise in the
              sort of large complex litigations that are typically consolidated in MDL
              proceedings.      The Manual for Complex Litigation counsels that
              “[i]dentifying [such] issues—and the governing statutory or decisional
              law—is critical to developing a plan for efficiently resolving complex tort
              litigation.”27 Accordingly, “[i]n early Federal Rule of Civil Procedure 16
              conferences and status conferences, the judge and counsel should work to
              narrow the issues, claims, and defenses.”28 Among the issues the Manual
              for Complex Litigation gives as examples of “[i]ssues to be taken up early
              in the litigation” are “whether the facts and expert evidence support a
              finding that the products or acts in question have the capacity to cause the
              type of injuries alleged” and “whether one or more classes should be
              certified.”29


                 25. In re Seroquel Prods. Liab. Litig., 447 F. Supp. 2d 1376, 1379 (J.P.M.L. 2006).
                 26. In re Cook Med., Inc., IVC Filters Mktg., Sales Practices and Prods. Liab. Litig., 53 F. Supp.
              3d 1379, 1381 (J.P.M.L. 2014) (Mem.).
                 27. MANUAL FOR COMPLEX LITIGATION, supra note 21, § 22.634.
                 28. Id. at 411.
                 29. Id.
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 10 of 41 PageID: 6268



              2017       RESOLUTION OF COMMON QUESTIONS IN MDL PROCEEDINGS                                         227


                  In a product liability action, for example, causation is a critical
              threshold issue with respect to each claim. Absent credible proof of
              causation, plaintiffs have no claim against defendants.30 Moreover, the
              evidence supporting such claims must be reliable under Federal Rule of
              Evidence 702.31 In order to obtain a jury verdict in their favor, plaintiffs
              must have admissible expert testimony demonstrating causation.32
              Accordingly, as discussed more fully below, substantive rulings regarding
              causation as well as rulings on the admissibility of expert evidence relating
              to causation under Federal Rule of Evidence 702 and Daubert v. Merrell
              Dow Pharmaceuticals33 have often been dispositive in large MDL
              proceedings involving product liability claims.
                  Similarly, product identification is often an important threshold
              issue.34 Plaintiffs must demonstrate that it was the defendant’s product,
              and not some other manufacturer’s, that caused their alleged injury.

                  30. See, e.g., Hisrich v. Volvo Cars of N. Am., Inc., 226 F.3d 445, 450 (6th Cir. 2000); Soldo v.
              Sandoz Pharms. Corp., 244 F. Supp. 2d 434, 524 (W.D. Pa. 2003) (“Proof of causation is a necessary
              element in a products liability action. Absent a causal relationship between the defendant’s product
              and the plaintiff’s injury the defendant cannot be held liable on a theory of negligence, strict product
              liability, or misrepresentation.”); In re Meridia Prods. Liab. Litig., 328 F. Supp. 2d 791, 798 (N.D.
              Ohio 2004) (“First, a plaintiff must show that the substance to which she was exposed can cause the
              type of injury alleged.”); RESTATEMENT (THIRD) OF TORTS: LIAB. PHYSICAL HARM § 28(a), § 28 cmt.
              (c)(1) (AM. LAW INST. 2010).
                  31. See FED. R. EVID. 702; Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 589 (1993);
              see also generally MANUAL FOR COMPLEX LITIGATION, supra note 21, §§ 23.1–23.37.
                  32. See, e.g., Daubert, 509 U.S. at 589 (evidence in prescription drug case must be admissible
              expert testimony that is both relevant and reliable); Amorgianos v. Nat’l R.R. Passenger Corp., 303
              F.3d 256, 268 (2d Cir. 2002) (“[T]o establish causation, [plaintiffs] must offer admissible expert
              testimony regarding both general causation, i.e., that xylene exposure can cause the type of ailments
              from which [plaintiffs claim] to suffer; and specific causation, i.e., that xylene exposure actually
              caused [their] alleged neurological problems.”); Pride v. BIC Corp., 218 F.3d 566, 580 (6th Cir. 2000)
              (“Without admissible expert testimony on causation and product defect, no reasonable jury could find
              for [plaintiff] . . . .”); Sandoz Pharms., 244 F. Supp. 2d at 525 (observing that in prescription drug case
              “involving complex issues of causation not readily apparent to the finder of fact, plaintiff must present
              admissible expert testimony to carry her burden”); Bouchard v. American Home Prods. Corp., 213 F.
              Supp. 2d 802, 806 (N.D. Ohio 2002) (“A jury should not be allowed to speculate as to causation, and
              to eliminate that speculation an expert witness may be necessary.”).
                  33. See generally 509 U.S. 579 (1993).
                  34. See, e.g., Garcia v. Pfizer, Inc., 268 F. App’x 270, 273 (5th Cir. 2008) (“[I]t was not
              sufficient for Garcia to introduce evidence that the Defendants distributed OPV in Texas in 1970.
              Instead, she must have adduced evidence that Defendants supplied the specific doses that allegedly
              caused her injury.”); Bruesewitz v. Wyeth, Inc., 508 F. Supp. 2d 430, 448 (E.D. Pa. 2007) (dismissing
              failure to warn claims because “Plaintiffs . . . produced no evidence from which a trier of fact could
              infer that the dose in question originated in a lot of vaccine associated with a disproportionate number
              of adverse health effects”); Hanks by Old Nat’l Trust Co. v. Korea Iron & Steel Co., 993 F. Supp.
              1204, 1212 (S.D. Ill. 1998) (granting summary judgment when plaintiff “can show, at best, only that
              Kiswire [source of wire rope] was a ‘possible’ but not a ‘probable’ manufacturer of the wire rope that
              failed” because the wire rope could have come from “numerous other sources”); In re Dow Corning
              Corp., 250 B.R. 298, 353–54 (Bankr. E.D. Mich. 2000) (“It is well established that product
              identification is an essential element of every products liability action, regardless of which state’s law
              governs.”).
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 11 of 41 PageID: 6269



              228                                KANSAS LAW REVIEW                                        Vol. 66


              Product identification is therefore a critical piece in the causal chain
              establishing liability.
                  Whether plaintiffs’ claims are barred because adequate warnings
              accompanied the defendant’s product is another potential threshold
              issue.35 Plaintiffs cannot pursue claims based on the alleged hazards of a
              product where the court determines that the warnings accompanying the
              product were adequate or that plaintiffs in fact had sufficient information
              to put them on notice of the alleged hazards.
                  The statute of limitations can also be an important threshold issue that
              will resolve the litigation or narrow it to claims based on certain time
              periods. Where plaintiffs were on notice of their claims due to publicity
              regarding the alleged injuries outside the statutory limitations period, their
              claims are barred as a matter of law and they cannot pursue them.36
              Accordingly, rulings on statute of limitations can be used to significantly
              narrow the litigation or eliminate it entirely.
                  Finally, as discussed more fully below, in recent years, defendants
              have increasingly raised federal preemption as a bar to product liability
              claims in MDL proceedings. State law product liability claims that are
              contrary to federal law are barred under the Supremacy Clause, and courts
              have applied this principle to dismiss pharmaceutical claims asserting that
              warnings were inadequate where there is evidence that the FDA would not
              have approved stronger warnings.37 Likewise, generic pharmaceutical
              manufacturers have repeatedly invoked the doctrine to bar claims that they
              should have included additional or different warnings to their labeling on
              the ground that they are not permitted under federal law to adopt warnings
              that are different than those used with the matching branded
              pharmaceutical product.38

                  35. See, e.g., In re Meridia, 328 F. Supp. 2d at 811; In re Norplant Contraceptive Prods. Liab.
              Litig., 215 F. Supp. 2d 795, 806–09 (E.D. Tex. 2002) (cataloguing cases in forty-eight jurisdictions
              adopting learned intermediary doctrine).
                  36. See, e.g., Ball v. Union Carbide Corp., 385 F.3d 713, 722–23 (6th Cir. 2004) (claims alleging
              exposure to radiation emitted by nuclear weapons plant were time barred as a result of widespread
              publicity); Blanton v. Cooper Indus., Inc., 99 F. Supp. 2d 797, 799, 802–03 (E.D. Ky. 2000) (claims
              alleging environmental contamination from National Electric Coil plant were time barred due to
              “widespread reports by local, regional and national media”); In re Burbank Environ. Litig., 42 F. Supp.
              2d 976, 981 (C.D. Cal. 1998) (plaintiffs on notice of claims where “[a] plethora of newspaper articles
              and multiple newscasts prior to 1993 reported Lockheed’s involvement in contamination of the
              Burbank area”); Carey v. Kerr-McGee Chem. Corp., 999 F. Supp. 1109, 1111, 1115–16 (N.D. Ill.
              1998) (“extensive, widespread publicity” barred claims by property owners alleging property damage
              from disposal of radioactive material: “The discovery rule does not allow a plaintiff to wait until the
              defendant admits it has caused plaintiff’s damage. That would be a very long wait indeed. The rule
              places the burden on plaintiffs to inquire as to the existence of a cause of action.”).
                  37. See, e.g., In re Fosamax (Alendronate Sodium) Prods. Liab. Litig. (No. II), 751 F.3d 150,
              155 (3d Cir. 2014).
                  38. See id.
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 12 of 41 PageID: 6270



              2017       RESOLUTION OF COMMON QUESTIONS IN MDL PROCEEDINGS                                   229


                   The standard way in which such issues are resolved is at the outset of
              the litigation through omnibus motions to dismiss or for summary
              judgment on all, or specific categories of, claims.39 Summary judgment
              motions may be coupled with motions to exclude particular evidence, such
              as motions to exclude expert evidence as unreliable under Rule 702 and
              Daubert. Nonetheless, issues that may be dispositive of larger categories
              of claims are sometimes also raised through case-specific motions. Once
              a litigant obtains a ruling in one of the cases pending before the MDL
              court, it may be merely an administrative matter to apply that ruling to
              other similar cases that are pending before the same court.
                   In addition to formal motion practice, active case management also
              may be utilized to narrow the issues in an MDL proceeding. Rule 16
              encourages the Court to exercise its case management authority to
              “formulat[e] and simplify[] the issues, and eliminat[e] frivolous claims or
              defenses.”40 This includes “limiting the use of testimony under Federal
              Rule of Evidence 702,”41 and “controlling and scheduling discovery,
              including orders affecting disclosures and discovery under Rule 26 and
              Rules 29 through 37.”42 The various provisions in the Rule were designed
              to “encourage[] the court to become involved in case management early in
              the litigation” and “to stimulate litigants to narrow the areas of inquiry and
              advocacy to those they believe are truly relevant and material.”43 The
              drafters hoped to “promot[e] efficiency and conserv[e] judicial resources
              by identifying the real issues prior to trial, thereby saving time and expense
              for everyone.”44 Indeed, the Rule contemplates that such narrowing of the
              issues need not “await a formal motion for summary judgment” and may
              be accomplished by stipulation.45 Accordingly, standard proceedings
              under the Federal Rules may be utilized in an MDL proceeding to obtain
              rulings on common issues that may significantly narrow, or resolve
              entirely, large categories of claims.


                  39. The Federal Judicial Center’s guide for MDL proceedings specifies a “summary judgment
              motions deadline” as one of the key deadlines typically contained in an MDL case management order.
              BARBARA J. ROTHSTEIN & CATHERINE R. BORDEN, FED. JUD. CTR., MANAGING MULTIDISTRICT
              LITIGATION IN PRODUCTS LIABILITY CASES: A POCKET GUIDE FOR TRANSFEREE JUDGES 17 (2011)
              [hereinafter ROTHSTEIN & BORDEN, POCKET GUIDE], https://www.fjc.gov/sites/default/files/
              2012/MDLGdePL.pdf.
                  40. FED. R. CIV. P. 16(c)(2)(A).
                  41. FED. R. CIV. P. 16(c)(2)(D).
                  42. FED. R. CIV. P. 16(c)(2)(F).
                  43. FED. R. CIV. P. 16(b) advisory committee’s note to 1983 amendment.
                  44. FED. R. CIV. P. 16(c) advisory committee’s note to 1983 amendment.
                  45. Id.; see also Gen. Elec. Co. v. Joiner, 522 U.S. 136, 149 (1997) (Breyer, J., concurring)
              (noting that among the federal judiciary there is “an increased use of Rule 16’s pretrial conference
              authority to narrow the scientific issues in dispute”).
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 13 of 41 PageID: 6271



              230                                 KANSAS LAW REVIEW                                          Vol. 66


                   This may take the form of omnibus motions that relate to all claims in
              the MDL proceeding or to certain categories of claims. It may take the
              form of individual motions for summary judgment that are relevant to an
              individual case, or which may tee up critical issues that have broader
              applicability. In the latter situation, once an issue has been litigated in one
              case, it may be a fairly straightforward matter to apply that ruling in
              subsequent cases.
                   In addition to these formal proceedings, the scope of litigation may be
              narrowed in less formal ways. For example, as discovery proceeds and
              defendants collect information on individual claims, a process may be
              initiated by which defendants approach plaintiffs’ counsel and identify
              those cases that they believe are fundamentally flawed and should be
              voluntarily dismissed without involving the court through formal motion
              practice. It may be that defendants discover that there are problems with
              product identification, issues regarding individual medical causation
              evidenced by the plaintiff’s medical records, or other reasons
              demonstrating that the claims are not viable. MDL courts routinely order
              the disclosure of information in plaintiff fact sheets along with production
              of key documents (for example, production of medical records in cases
              involving allegations of personal injury).46 Defendants can ascertain from
              these materials and more formal discovery whether there are problems
              with particular individual cases that have been filed and raise them with
              plaintiffs’ counsel. If the parties are unable to reach an agreement, such
              issues may then be raised with the court in individual cases on a rolling
              basis. In this manner, the scope of the claims truly at issue can be
              narrowed without undue expenditure.
                   Some courts have found it useful to employ additional procedures to
              accomplish similar results in slightly more formal ways. For example,
              courts have issued Lone Pine47 orders requiring each plaintiff to provide
              basic information along with an affidavit from a medical expert to support
              the plaintiff’s claim.48 Depending on the circumstances, such more formal


                  46. See DUKE L. CTR. FOR JUD. STUD., supra note 1, at 14–15 (“One of the most useful and
              efficient initial mechanisms for obtaining individual plaintiff discovery is the use of fact sheets. . . .
              Similarly, requiring the collection of plaintiffs’ medical records (in personal injury cases) or
              employment histories (in employment cases) is another straightforward way that MDL courts can
              encourage a robust exchange of key information at a relatively early stage.”); U.S. CHAMBER, supra
              note 1, at 17.
                  47. Lore v. Lone Pine Corp., No. L 33606-85, 1986 N.J. Super. LEXIS 1626 (N.J. Super. Ct.
              Law Div. Nov. 18, 1986).
                  48. U.S. CHAMBER, supra note 1, at 17–19; see also, e.g., In re Zimmer NexGen Knee Implant
              Prods. Liab. Litig., No. 1:11-cv-05468, 2016 WL 3281032, at *2 (N.D. Ill. June 10, 2016); In re
              Fosamax Prods. Liab. Litig., No. 06 MD 1789(JFK), 2012 WL 5877418, at *2 (S.D.N.Y. Nov. 20,
              2012) (Lone Pine order being used with “increasing frequency” in MDLs to “streamline the docket”);
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 14 of 41 PageID: 6272



              2017       RESOLUTION OF COMMON QUESTIONS IN MDL PROCEEDINGS                                        231


              procedures may be appropriate to weed out claims that on their face are
              simply not viable, allowing the court to focus on the claims that are truly
              at issue in the litigation.
                   This parallel track that gives scrutiny to individualized cases can be
              critical because some issues that are dispositive of cases will inherently be
              more individualized. Thus, while common issues may dispose of all, or
              large categories of claims, there may be additional claims that can be
              quickly and efficiently resolved through such individualized scrutiny in
              the MDL proceedings. Moreover, such scrutiny will ameliorate some of
              the concerns that critics of MDL proceedings have expressed—i.e., that
              aggregating claims in an MDL proceeding allows plaintiffs’ counsel to
              shield frivolous claims from scrutiny by lumping them in with other claims
              and avoiding individualized treatment.49 As one MDL judge has observed,
              “[r]egardless of the amount of judicial effort and resources, unless the
              court establishes a toll gate at which entrance to the litigation is controlled,
              non-meritorious cases will clog the process.”50                 Indeed, some
              commentators have gone so far as to argue that because of such concerns,
              the “MDL, as currently structured, must be deemed unconstitutional,
              because it infringes on individual claimants’ procedural due process
              rights.”51 This separate, more individualized review, should mitigate such
              concerns.52


              In re Vioxx Prods. Liab. Litig., 557 F. Supp. 2d 741, 744–45 (E.D. La. 2008); In re Rezulin Prods.
              Liab. Litig., No. 00 Civ. 2843(LAK), 2005 WL 1105067, at *1 (S.D.N.Y. May 9, 2005); DUKE L.
              CTR. FOR JUD. STUD., supra note 1, at 15–16.
                   49. As the Mentor court observed:
                     [T]he evolution of the MDL process toward providing an alternative dispute resolution
                     forum for global settlements has produced incentives for the filing of cases that otherwise
                     would not be filed if they had to stand on their own merit as a stand-alone action. Some
                     lawyers seem to think that their cases will be swept into the MDL where a global settlement
                     will be reached, allowing them to obtain a recovery without the individual merit of their
                     cases being scrutinized as closely as it would if it proceeded as a separate individual action.
              In re Mentor Corp. Obtape Transobturator Sling Prod. Liab. Litig., No. 4:08-MD 2004 (CDL), 2016
              WL 4705827, at *1–2 (M.D. Ga. Sept. 7, 2016) (Mem.).
                   50. Hon. Eduardo C. Robreno, The Federal Asbestos Product Liability Multidistrict Litigation
              (MDL-875): Black Hole or New Paradigm?, 23 WIDENER L.J. 97, 186 (2013). As Judge Robreno
              further observed, one mechanism for achieving this goal is to require early fact disclosure by plaintiffs
              accompanied by dismissal for noncompliance: “[C]ourts must establish procedures by which, at an
              early point, each plaintiff is required to provide facts which support the claim through expert
              diagnostics reports or risk dismissal of the case.” Id. at 187.
                   51. Martin H. Redish & Julie M. Karaba, One Size Doesn’t Fit All: Multidistrict Litigation, Due
              Process, and the Dangers of Procedural Collectivism, 95 B.U. L. REV. 109, 151 (2015). See also
              Robreno, supra note 50, at 187 (“Aside from the significant due process issues raised by forcing parties
              to litigate or settle cases in groups, aggregation promotes the filing of cases of uncertain merit. The
              incentive becomes the number of cases that can be filed, not the relative merit of the individual case.”).
                   52. Early production of information and scrutiny of individualized claims may also facilitate
              settlement discussions. One group of experts has observed that “settlement talks are often delayed
              precisely because the parties have not anticipated the need for assembling information necessary to
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 15 of 41 PageID: 6273



              232                                KANSAS LAW REVIEW                                        Vol. 66


              III. RESOLUTION OF COMMON ISSUES

                  The framework established by federal statute and case law developed
              over the last several decades has been applied effectively to resolve large-
              scale, dispersed litigation involving common questions of fact and law.
              The resolution of such common issues has arisen in a variety of kinds of
              cases, including pharmaceutical, medical device and other product liability
              actions, antitrust, employment, and other cases subject to consolidation in
              MDL proceedings.53

              A. Causation Issues

                   As noted above, one of the primary common issues that has been
              litigated in product liability cases such as those involving pharmaceuticals
              and medical devices is the issue of causation.54 Numerous courts have
              utilized rulings on omnibus motions for summary judgment along with
              corresponding Daubert proceedings in order to narrow or even resolve
              entirely complex multidistrict litigation. The Federal Judicial Center has
              encouraged MDL judges that they “should encourage the resolution of
              scientific disputes” regarding causation and other matters: “Judges must
              grapple with scientific issues in their roles as gatekeepers.”55

              1. The PPA MDL

                  In the phenylpropanolamine (PPA) litigation, for example, resolution
              of Daubert motions played a significant role in determining which claims
              should receive compensation.56 After discovery and hearings regarding


              assess the strengths and weaknesses of the global litigation and examine the potential value of
              individual claims.” DUKE L. CTR. FOR JUD. STUD., supra note 1, at 14.
                  53. See, e.g., Meridia Prods. Liab. Litig. v. Abbott Labs., 447 F.3d 861 (6th Cir. 2006); In re
              Mirena IUD Prods. Liab. Litig., 202 F. Supp. 3d 304 (S.D.N.Y. 2016); In re Indep. Serv. Orgs.
              Antitrust Litig., 964 F. Supp. 1479 (D. Kan. 1997).
                  54. See ROTHSTEIN & BORDEN, POCKET GUIDE, supra note 39, at 35 (“Because expert opinions
              play a vital role in many products liability MDLs, both during the discovery process and at trial, you
              should establish at any early pretrial conference a schedule for disclosing expert opinions in written
              reports, for deposing the experts, and for resolving Daubert motions.”).
                  55. Id. at 36.
                  56. See generally Hon. Barbara J. Rothstein et al., A Model Mass Tort: The PPA Experience, 54
              DRAKE L. REV. 621 (2006). As the trial judge presiding over the PPA litigation later wrote:
                    The In re PPA court’s decision to take an aggressive role in determining the admissibility
                    of scientific evidence had the important practical result of setting clear parameters for
                    motions for summary judgment. Where the plaintiffs’ experts’ testimony is ruled
                    inadmissible, the plaintiffs’ cases are usually subject to dismissal. Once the Daubert issues
                    were decided, the court could rule on motions for summary judgment. Such motions are a
                    major vehicle for reducing meritless claims in a large litigation.
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 16 of 41 PageID: 6274



              2017      RESOLUTION OF COMMON QUESTIONS IN MDL PROCEEDINGS                             233


              the scientific evidence of causation, the district court presiding over the
              MDL proceedings issued a ruling that granted in part defendants’ Daubert
              motion.57 The court excluded evidence regarding a causative link between
              PPA and hemorrhagic or ischemic stroke where plaintiffs had not taken
              the medication within seventy-two hours of their stroke and further
              excluded expert evidence regarding any causal link between PPA and all
              other alleged injuries such as seizures, cardiac injuries, and psychoses.58
              Not only did the district court’s ruling have a significant effect on the
              federal litigation because it was often outcome-determinative with respect
              to subsequent motions for summary judgment, but it also influenced state
              court litigation, particularly given that the federal court had invited state
              court judges presiding over similar litigation to attend the Daubert
              hearings.59
                  As Judge Rothstein, the trial judge presiding over the PPA litigation
              and the subsequent Director of the Federal Judicial Center, later wrote:
              “The approach employed in In re PPA has become accepted as a model
              case management technique for incorporating the trends toward global
              resolution of scientific issues while respecting the limitations placed on
              the transferee judge by the Lexecon decision.”60 The court’s Daubert
              rulings “had the important practical result of setting clear parameters for
              motions for summary judgment,” which Judge Rothstein observed are “a
              major vehicle for reducing meritless claims in a large litigation.”61

              2. The Heparin MDL

                  The Heparin MDL litigation provides another example in which MDL
              consolidation of cases followed by motion practice on generic issues
              proved successful in ultimately resolving the litigation. Heparin is an
              anticoagulant used in dialysis procedures as well as various cardiac
              procedures such as cardiac bypass surgery.62 The Heparin litigation
              stemmed from a widely-publicized instance of contamination of heparin
              manufactured in China, which resulted in hundreds of complaints of
              adverse events and a significant investigation by both the FDA and CDC.63


              Id. at 638.
                  57. In re Phenylpropanolamine (PPA) Prods. Liab. Litig., 289 F. Supp. 2d 1230 (W.D. Wash.
              2003).
                  58. Id. at 1240–43.
                  59. Rothstein et al., supra note 56, at 632–34.
                  60. Id. at 638.
                  61. Id.
                  62. In re Heparin Prods. Liab. Litig., 803 F. Supp. 2d 712, 720 (N.D. Ohio 2011).
                  63. Id. at 721–23.
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 17 of 41 PageID: 6275



              234                               KANSAS LAW REVIEW                                        Vol. 66


              As in other pharmaceutical litigation, the heparin claims arose within a
              patient population that suffered from serious pre-existing medical
              conditions.64
                   Adverse events of the sort alleged in the heparin litigation were quite
              common in the population receiving heparin therapy. For example,
              patients with end stage renal disease, who would be receiving heparin
              through dialysis treatment suffered a significant background mortality
              rate.65 Further, studies had shown that “cardiac disease is the major cause
              of death in dialysis patients, accounting for approximately 45% of all-
              cause mortality.”66 As the CDC observed in its study of the adverse
              reactions, such reactions were not uncommon, and “[s]imilar adverse
              reactions” had arisen due to a variety of different causes:

                    Similar adverse reactions have been documented among patients
                    undergoing dialysis and have, in the past, been attributed to many causes,
                    including dialyzer membranes, water impurities, residual disinfectants,
                    and medications such as ACE inhibitors. A systemic inflammatory
                    response has also been described in the setting of cardiopulmonary
                    bypass and has been attributed to activation of the contact system
                    resulting from interactions of blood with the artificial surfaces of the
                    bypass circuit and other mechanisms that activate the kinin-kallikrein
                    pathway, complement system, and other systems.67

              The situation with patients receiving heparin in cardiac artery bypass
              procedures was similar, with patients experiencing such adverse
              cardiovascular events due to multiple potential causes having nothing to
              do with contamination.68
                  Accordingly, regulatory authorities noted at the time that the sorts of
              events reported in patients receiving contaminated heparin occurred
              commonly in the absence of any contamination. The FDA noted, for


                  64. Id. at 720 (“Many patients who receive heparin have serious pre-existing medical conditions.
              Patients with end-stage renal disease and patients undergoing coronary artery bypass surgery make up
              a significant number of those receiving vial heparin.”).
                  65. See David B. Blossom et al., Outbreak of Adverse Reactions Associated with Contaminated
              Heparin, 359 N. ENG. J. MED. 2674, 2682 (Dec. 3, 2008), http://www.nejm.org/doi/pdf/
              10.1056/NEJMoa0806450.
                  66. Charles A. Herzog, Cardiac Arrest in Dialysis Patients: Approaches to Alter an Abysmal
              Outcome, 63 KIDNEY INT’L S84, S197 (2003), http://www.kidneyinternational-online.com/article/
              S0085-2538(15)49250-6/pdf.
                  67. Blossom et al., supra note 65, at 2682 (“describ[ing] a CDC epidemiologic investigation . . .
              [and] provid[ing] a clinical description of the reactions that occurred after the administration of
              heparin”).
                  68. Norman J. Snow et al., Cardiothoracic Surgery: Diseases of the Heart, Great Vessels, and
              Thoracic Cavity, in ESSENTIALS OF SURGICAL SPECIALTIES 261 (P. Lawrence et al. eds., 2nd ed. 2000)
              (“Essentially all organ systems can be affected by complications of CABG and the physiologic
              disruptions associated with the heart lung machine.”).
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 18 of 41 PageID: 6276



              2017       RESOLUTION OF COMMON QUESTIONS IN MDL PROCEEDINGS                                       235


              example, that “[j]ust because there’s a report in a patient that took Heparin
              doesn’t necessarily mean that Heparin caused the event. . . . [T]here are
              all kinds of events that occur. A lot of these patients are very, very sick.”69
              The heparin litigation thus mimicked other pharmaceutical litigations in
              which plaintiffs’ counsel have sought out incidents of alleged injury
              occurring in a population with a significant background rate in an attempt
              to attribute some portion of that background rate to exposure to a
              pharmaceutical product.
                   After reviewing the parties’ briefing and receiving expert testimony
              presented at a Daubert hearing, the court entered an order that had the
              effect of significantly narrowing the litigation. The court ruled that several
              large categories of claims lacked reliable scientific support.70 The court’s
              ruling was firmly rooted in the scientific evidence regarding causation.
              The CDC had performed a study examining events that occurred after
              receiving contaminated heparin using a case definition for anaphylactoid
              events that occurred within sixty minutes of administration.71 As the court
              observed, there was no epidemiological evidence supporting adverse
              events that occurred outside this case definition.72 Instead, plaintiffs relied
              upon a variety of theoretical constructions based on animal and in vitro
              studies and hypothesized mechanisms of action.73 The court concluded
              that there was simply too great a gap in the available data and the expert’s
              opinions.74
                   The court also concluded that there was no reliable evidence that
              contaminated heparin given in certain particular routes of administration
              could cause adverse health effects.75 Specifically, the court determined
              that there was no reliable evidence that contaminated heparin absorbed


                  69. Transcript of Press Conference, FDA (Feb. 28, 2008), https://www.fda.gov/downloads/
              NewsEvents/Newsroom/MediaTranscripts/UCM169342.pdf [https://wayback.archive-it.org/7993/
              20170406155231/]; See also Information on Adverse Event Reports and Heparin, FDA.,
              https://www.fda.gov/Drugs/DrugSafety/PostmarketDrugSafetyInformationforPatientsandProviders/u
              cm112597.htm (last visited Dec. 12, 2017) (“The fact that allergic symptoms or hypotension was
              reported does not mean that these were the cause of death in all cases. . . . Reports have to be analyzed
              to see if there is a plausible causal association between the drug and the medical event. . . . Many
              patients have other serious conditions that could have caused the reported problem.”); Transcript of
              Press Conference, FDA (April 21, 2008), https://www.fda.gov/downloads/NewsEvents/Newsroom/
              MediaTranscripts/UCM169333.pdf [https://wayback.archive-it.org/7993/20170406155133/] (“[A]s
              we have repeatedly pointed out, just because somebody got heparin and they had a reaction, it doesn’t
              imply a causal relationship and there’s always been some background incidents in these reactions
              reported.”).
                  70. In re Heparin Prods. Liab. Litig, 803 F. Supp. 2d 712, 753–54 (N.D. Ohio 2011).
                  71. Id. at 721.
                  72. Id. at 739, 753.
                  73. See id. at 739 (concluding that such expert opinion was merely “speculative”).
                  74. Id. at 753 (quoting Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997)).
                  75. Id. at 753–54.
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 19 of 41 PageID: 6277



              236                                KANSAS LAW REVIEW                                        Vol. 66


              through subcutaneous administration, as opposed to intravenous
              administration, could cause adverse health effects.76 In support of her
              opinions on this issue, plaintiffs’ expert cited an abstract she had co-
              authored describing a study in rats, which showed that contamination was
              absorbed after subcutaneous administration. However, as the court noted,
              the study did not support the expert’s conclusions:

                    [The expert] does not explain, nor does the abstract elucidate how human
                    effects could be extrapolated from these results in rats. Nor does she
                    explain how she arrived at her opinion that the study confirms that
                    subcutaneous administration of contaminated heparin can cause harm in
                    patients (a conclusion not part of the published abstract).77

              Accordingly, the court again concluded that there was “too great an
              analytical gap” between the expert’s opinions and the data on which they
              were based.78
                   Finally, the court excluded expert opinions asserting that
              contaminated heparin could “cause a sepsis-like response or aggravate
              sepsis or disseminated intravascular coagulation (DIC).”79 The court
              noted that “[t]here has been no study that has looked at OSCS
              contaminated heparin and its effects in septic patients.”80 While plaintiffs’
              expert had cited literature on “feedback loops” and the claim that OSCS
              activated the complement system, the court concluded that the expert
              “presents nothing that would link the feedback loop responses she
              theorizes based on the literature to patients exposed to contaminated
              heparin.”81 The court therefore concluded that “there is ‘simply too great
              an analytical gap between the data and the opinion proffered.’”82
                   Based on these Daubert rulings, the court granted summary judgment
              on these categories of claims, which represented more than fifty percent
              of the claims asserted in the litigation. Accordingly, like the PPA
              litigation, the court’s rulings on these common issues significantly
              advanced the resolution of the overall litigation by disposing of large
              categories of asserted claims.


                  76. Id. at 739–40.
                  77. Id.
                  78. Id. at 753.
                  79. Id. at 738.
                  80. Id.
                  81. Id. (“[The expert] has done no experiments demonstrating the ability of OSCS or OSCS
              contaminated heparin to cause such feedback loops, nor can she point to studies published by others.”).
                  82. Id. (quoting Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997)). The court also ruled that
              claims alleging “clotting effects” apart from HIT were inadmissible under Rule 702 and Daubert,
              noting that plaintiffs had failed to make “any showing that any such opinion offered . . . is based on
              reliable methodology.” Id. at 736.
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 20 of 41 PageID: 6278



              2017       RESOLUTION OF COMMON QUESTIONS IN MDL PROCEEDINGS                                   237


              3. The Lipitor MDL

                   The Lipitor MDL addressed claims that a statin medication used to
              treat high cholesterol increased patients’ risk of developing Type 2
              diabetes. As with many pharmaceutical claims, there was a significant
              background rate of diabetes in the population that was prescribed this
              cholesterol-reducing medication. The court considered dispositive
              omnibus motions for summary judgment and to exclude plaintiffs’ expert
              evidence under Rule 702 and Daubert, issuing rulings that were largely
              dispositive of the litigation.
                   The studies that had examined the question of whether Lipitor was
              associated with an increased risk of Type 2 diabetes examined the effects
              at various dosages, ranging from 10 mg to 80 mg.83 While the studies
              generally found no association with the lower dosages, there was a
              statistically significant increased risk observed in the 80 mg dosage.84
                   In considering this scientific evidence, the court excluded expert
              testimony regarding general causation at doses below 80 mg.85 The court
              reasoned that, because epidemiological studies on the lower doses had
              found no statistically significant increased risk, expert opinions that
              general causation was established at these lower doses were “not based on
              sufficient facts and data.”86 Similarly, the court concluded that in offering
              opinions regarding general causation, plaintiffs’ expert “did not reliably
              apply the epidemiological/Bradford Hill method because this method
              requires a statistically significant association be established through
              studies and such studies do not exist.”87 The court rejected plaintiffs’
              efforts to substitute alleged “admissions” regarding causation found in
              company documents, such as internal emails or labeling in foreign
              countries, for actual scientific data establishing a statistically significant
              increased risk.88
                   The court declined to grant the motion with respect to the 80 mg dose
              because there was epidemiological evidence indicating that patients taking



                  83. See In re Lipitor (Atorvastatin Calcium) Mktg., Sales Practices and Prods. Liab. Litig., 227
              F. Supp. 3d 452, 462 (D.S.C. 2017), appeal docketed sub. nom. Plaintiffs Appealing CMO 109 v.
              Pfizer, Inc., No. 17-1136 (4th Cir. Mar. 2, 2017).
                  84. Id. at 462–63.
                  85. Id. at 457. The four doses that were raised were 10 mg, 20 mg, 40 mg and 80 mg. Id. at
              462.
                  86. Id. at 463.
                  87. Id. The court also excluded the opinion of an endocrinologist who opined on general
              causation, who the court concluded “cherry-picked studies to support his conclusion rather than
              considering the totality of the literature.” Id.
                  88. Id. at 478–86 (“Here, expert testimony is certainly required.”).
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 21 of 41 PageID: 6279



              238                               KANSAS LAW REVIEW                                       Vol. 66


              Lipitor had a relative risk ratio of developing diabetes greater than 2.0.89
              However, this ruling did not have much practical effect because plaintiffs’
              counsel in the MDL were unable to identify any actual plaintiffs who had
              taken this higher dose. Despite repeated opportunities from the court,
              plaintiffs’ counsel did not come forward with evidence that any of the
              plaintiffs had taken the 80 mg dose.90
                  The court also excluded certain specific causation opinions of experts
              proffered for the bellwether cases on the ground that “their opinions were
              based on nothing more than an increased risk and temporal association.”91
              The court noted the difficulty of establishing specific causation “where the
              alleged injury is a complicated, progressive, multi-factor disease like
              diabetes.”92 In particular, the court cited two decisions—the Eleventh
              Circuit’s decision in Guinn v. AstraZeneca Pharmaceuticals LP93 and the
              Florida District Court’s decision in Haller v. AstraZeneca
              Pharmaceuticals LP94—as relevant precedent. In Guinn, the Eleventh
              Circuit held that similar opinions alleging that the pharmaceutical
              Seroquel caused diabetes were unreliable and therefore inadmissible under
              Rule 702.95 The expert in Guinn was unable to reliably rule out other
              causes of the plaintiff’s diabetes, and the court rejected the contention that
              the expert could simply assert that all risk factors, including Seroquel,
              worked together to cause diabetes.96 In Haller, the court rejected opinions
              that Seroquel caused diabetes for similar reasons. There, too, plaintiff’s
              expert was unable to rule out other potential causes of diabetes. The court
              observed that a mere temporal connection between taking a
              pharmaceutical and the development of disease was not a reliable basis to
              establish specific causation under Rule 702 and Daubert.97
                  The court in Lipitor followed these cases and found that the opinions
              offered by plaintiffs’ specific causation experts were flawed for similar
              reasons.98 As the court observed, there were many other potential causes
              of diabetes, including the plaintiff’s BMI, adult weight gain, family


                  89. Id. at 457
                  90. See id. at 457–62.
                  91. Id. at 457.
                  92. Id. at 464.
                  93. Guinn v. AstraZeneca Pharm. LP, 602 F.3d 1245 (11th Cir. 2010).
                  94. Haller v. AstraZeneca Pharm. LP, 598 F. Supp. 2d 1271 (M.D. Fla. 2009).
                  95. Guinn, 602 F.3d at 1254.
                  96. Id. at 1255 (“An expert . . . cannot merely conclude that all risk factors for a disease are
              substantial contributing factors in its development.”).
                  97. Haller, 598 F. Supp. 2d at 1297–98.
                  98. In re Lipitor (Atorvastatin Calcium) Mktg., Sales Practices and Prods. Liab. Litig., 227 F.
              Supp. 3d 452, 464 (D.S.C. 2017), appeal docketed sub. nom. Plaintiffs Appealing CMO 109 v. Pfizer,
              Inc., No. 17-1136 (4th Cir. Mar. 2, 2017).
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 22 of 41 PageID: 6280



              2017      RESOLUTION OF COMMON QUESTIONS IN MDL PROCEEDINGS                                   239


              history, age, and hypertension. The expert never performed any analysis
              showing why these “other risk factors for diabetes, alone or in
              combination, were not solely responsible for [plaintiff’s] diabetes.”99
              Accordingly, the court concluded that the opinions were inadmissible
              under Rule 702 and Daubert. In granting in part defendant’s omnibus
              motions for summary judgment, the court noted that such procedures were
              effective in furthering the goals of the MDL process: “Ruling on an
              omnibus motion for summary judgment that involve [sic] issues common
              to all cases, such as whether a claim can survive summary judgment
              without expert testimony on specific causation, ‘will promote the just and
              efficient conduct’ of these actions and, thus, is the type of ‘coordinated or
              consolidated pretrial proceedings’ envisioned by Section 1407.”100

              4. The Mirena MDL

                  Courts have also issued rulings under Rule 702 and Daubert to
              significantly narrow or eliminate claims in medical device litigation. In
              the Mirena product liability litigation, for example, the court granted
              defendants’ omnibus motion for summary judgment on the issue of
              causation after issuing rulings excluding plaintiffs’ expert evidence as
              unreliable under Rule 702 and Daubert.101
                  The Mirena litigation involved a plastic intrauterine device that
              delivered a hormone in order to prevent pregnancy for up to five years.102
              Plaintiffs alleged that the device was defectively designed and, as a result,
              perforated, became embedded in, or migrated from plaintiffs’ uteruses.103
              The court excluded all of plaintiffs’ experts who offered opinions on
              general causation, laying the basis for granting summary judgment.104
                  The court provided an extensive analysis as to each expert in
              excluding the experts’ opinions. In barring their testimony, the court noted
              that the theory regarding the mechanism by which Mirena allegedly
              caused secondary perforations “ha[d] never been tested or studied in
              human patients, nor ha[d] it undergone animal or in vitro testing,” had not
              been “subjected to peer review and publication,” “ha[d] produced no
              ‘known or potential rate of error,’” and had not “gained ‘general
              acceptance’ within the scientific community.”105 The court further

                 99.   Id. at 465.
                100.   Id. at 490 (citations omitted).
                101.   In re Mirena IUD Prods. Liab. Litig., 202 F. Supp. 3d 304, 327–28 (S.D.N.Y. 2016).
                102.   Id. at 306.
                103.   See id. at 307.
                104.   In re Mirena IUD Prods. Liab. Litig., 169 F. Supp. 3d 396, 427–88 (S.D.N.Y. 2016).
                105.   Id. at 429–30 (quoting Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 592–94 (1993)).
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 23 of 41 PageID: 6281



              240                               KANSAS LAW REVIEW                                      Vol. 66


              observed that the fact that expert testimony, like that presented in the
              Mirena litigation, was “developed solely for litigation” could “weigh
              against reliability.”106
                   The court found that the plaintiffs’ expert analysis was results-oriented
              in the sense that the experts were “given a conclusion by lawyers”—i.e.,
              that Mirena caused secondary perforations—“and worked backwards to
              hypothesize a mechanism by which it might occur.”107 The court
              concluded that such an approach was unreliable, reasoning: “This exercise
              does not seem to have involved any scientific methodology, but rather
              consisted of reverse-engineering a theory to fit the desired outcome. This
              does not rise to the level of intellectual rigor employed in the medical or
              scientific field . . . .”108
                   Noting that expert analysis must be “reliable at every step,” the court
              went through plaintiffs’ hypothesized mechanism, finding that there was
              a lack of scientific support at each step.109 The court observed, for
              example, that, while plaintiffs hypothesized that the hormone that was
              released from the IUD had a “foreign body effect” on the myometrium of
              the uterus (the layer of muscle in the uterus), causing it to become thinner,
              the studies that plaintiffs cited dealt with the endometrium (a thin layer of
              glandular tissue in the uterus).110 The court similarly rejected the
              plaintiffs’ attempt to extrapolate effects on one type of layer to another,
              noting: “This type of speculation, whereby the conclusions are linked to
              studies only by [the expert’s] say-so, is impermissible under Daubert.”111
                   The court likewise found unreliable expert opinion regarding the next
              step of the proposed mechanism, which hypothesized that uterine cells
              grew around the IUD to “attach it to the uterine wall.”112 Again, there was
              no scientific study supporting this step of the analysis: plaintiffs’ expert
              had “disavowed the one article he cited to support this claim.”113 The court
              rejected the claim that a hormone released in the uterus weakened uterine
              tissue.114 Examining the studies that plaintiffs cited, the court found that



                106. Id. at 430.
                107. Id.
                108. Id. (citation omitted).
                109. Id. at 431–34 (quoting Amorgianos v. Nat’l. R.R. Passenger Corp., 303 F.3d 256, 267
              (2002)).
                110. Id. at 431 (“[Plaintiffs’ experts] could not point to an article or study that supported the
              notion that [the hormone] had a foreign body effect on the myometrium as opposed to the
              endometrium.”).
                111. Id. at 431–32.
                112. Id. at 432.
                113. Id.
                114. Id. at 432–33.
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 24 of 41 PageID: 6282



              2017      RESOLUTION OF COMMON QUESTIONS IN MDL PROCEEDINGS                                241


              they “seemingly contradict[ed]” this proposition.115 While plaintiffs’
              experts relied on the fact that the studies found that another contraceptive
              that contained progestin (Depo-Provera) had a weakening effect on uterine
              tissue, the study authors did not attribute this weakening effect to progestin
              and in fact found that “another progestin-containing contraceptive . . . had
              no such effect.”116 The court determined therefore that the expert’s
              reasoning from this study data was unreliable:

                   To conclude that Mirena would cause the same effect as Depo-Provera
                   because they both contain progestin—particularly when other
                   contraceptives also containing progestin had the opposite effect, the
                   effect of Depo-Provera was not attributed to progestin, and the study
                   found no correlation between progestin levels and that effect—is to
                   impermissibly draw grossly “overreaching conclusions,” which are
                   connected solely to the data by [the expert’s] say-so.117

              Finally, the court determined that the third step in the proposed mechanism
              was also unsupported because there was insufficient evidence to conclude
              that uterine contractions led to perforation by the embedded device. The
              court observed in analyzing the study upon which plaintiffs relied that
              “there were errors in the study’s methods and findings.”118 While
              plaintiffs’ expert attempted to use his “experience” to correct for these
              deficiencies, the court concluded that “[t]his does not rise to the level of
              intellectual rigor of medical or scientific study, rendering this opinion
              unreliable.”119 Moreover, the court observed that plaintiffs’ expert had
              essentially ignored literature showing that the hormone in Mirena
              “actually decreases the strength and frequency of uterine contractions,”
              attempting to explain it away by arguing that because contractions “are not
              eliminated entirely, they still contribute to embedment.”120 The court
              concluded that such reasoning was unreliable because “[a]ny theory that
              fails to explain information that would otherwise tend to cast doubt on that
              theory is inherently suspect.”121
                   As illustrated above, the court was skeptical of steps in the analyses
              presented by the experts that were not supported by data (or which were
              counter to existing data). For example, the court noted that one of

                115. Id. at 432.
                116. Id. at 432–33.
                117. Id. at 433 (citations omitted) (quoting In re Accutane Prods. Liab., No. 8:04-md-2523-T-
              30TBM, 2009 WL 2496444, at *2 (M.D. Fla. Aug. 11, 2009)).
                118. Id. at 433.
                119. Id. at 434.
                120. Id. at 433.
                121. Id. at 433 (quoting In re Rezulin Prods. Liab. Litig., 369 F. Supp. 2d 398, 425 (S.D.N.Y.
              2005)).
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 25 of 41 PageID: 6283



              242                                KANSAS LAW REVIEW                                         Vol. 66


              plaintiff’s experts relied on studies of women not using Mirena or a similar
              progestin-releasing IUD for information on uterine contractions.122 While
              plaintiffs maintained that more specific data were not available, the court
              concluded that the expert’s “lack of access to reliable data does not justify
              use of unreliable data, and militates against admission under Daubert.”123
              Moreover, as plaintiffs’ expert acknowledged, Mirena actually “reduces
              the force of uterine contractions,” but the expert “ignored this inconvenient
              truth” in relying on studies that did not involve Mirena.124 The court
              concluded that “[a] legitimate scientist or engineer in the field, knowing
              he did not have reliable numbers for a stage of his analysis, would decline
              to reach a conclusion. [The expert’s] proceeding when he knew he did not
              have the proper basis suggests that his ‘methodology was aimed at
              achieving one result,’ which is the sort of science Daubert does not
              allow.”125
                   The court also found that the experts’ heavy reliance on animal studies
              was unreliable. As the court observed, the “reliance on animal studies,
              without a sound basis for extrapolating [those] studies to human uteruses,
              is another example where [the experts’] conclusions do not ‘flow reliably
              from the premises.’”126 The court noted that there were “just too many
              gaps between [the experts’] analysis and the conclusions” drawn from the
              evidence.127
                   Finally, the court found significant the lack of support within the
              scientific community for plaintiffs’ theories regarding secondary
              perforation, noting that they had not been “generally accepted in the
              scientific community.”128 As the court observed, “[t]extbooks on
              gynecology and leading organizations such as the World Health
              Organization (‘WHO’) and ACOG do not support [the experts’] opinions
              regarding secondary perforation.”129 The court noted that “[e]ven if there
              are some members of the medical and scientific community who agree that
              secondary perforation is a plausible way by which an IUD can perforate a
              uterus, Plaintiffs have not established general acceptance.”130


                122. Id. at 445.
                123. Id.
                124. Id.
                125. Id. (citation omitted) (quoting Faulkner v. Arista Records LLC, 46 F. Supp. 3d 365, 381
              (S.D.N.Y. 2014)); see also id. at 449 (expert’s “contention that it is ‘undisputed’ that secondary
              perforation occurs, without confronting scientific literature that refutes this notion, casts doubt upon
              the reliability of her opinions.”).
                126. Id. at 445 (quoting Rezulin, 369 F. Supp. 2d at 426).
                127. Id.
                128. Id. at 448–49.
                129. Id. at 449.
                130. Id. In addition to examining their methodology, the court also closely scrutinized the
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 26 of 41 PageID: 6284



              2017       RESOLUTION OF COMMON QUESTIONS IN MDL PROCEEDINGS                                        243


                   In a subsequent ruling on defendant’s omnibus motion for summary
              judgment on hundreds of asserted claims, the court rejected plaintiffs’
              attempts to argue that they could bring their claims without reliable expert
              evidence establishing general causation. In a ruling, much like that of the
              court in Lipitor, the court rejected efforts to substitute purported
              “admissions” in company documents, labeling, or other materials for
              reliable scientific evidence of causation.131 Likewise, the court rejected
              plaintiffs’ argument that the injuries at issue were simply soft tissue
              injuries that could be proven without expert testimony. As the court
              observed, “[t]here is no basis on which to conclude that it is within the
              ordinary experience and understanding of lay people that an IUD could
              spontaneously travel through or become embedded in an intact uterine
              wall.”132
                   The Mirena MDL is also significant because it illustrates how not only
              defendants, but also plaintiffs may seek to employ the MDL procedures to
              obtain rulings on common issues. In Mirena, plaintiffs sought to obtain
              rulings on the reliability of defendants’ scientific theories, asserting that
              the defense experts’ contention that there was no evidence of secondary
              perforation was unreliable.133 Accordingly, the Mirena litigation
              represents an example where plaintiffs also sought to utilize the MDL
              process to obtain guidance on issues that were common to the asserted
              cases, and specifically common issues relating to the reliability of
              proffered scientific evidence. Consistent with its rulings on plaintiffs’
              experts, however, the court for the most part rejected plaintiffs’
              contentions that the defendants’ scientific evidence was somehow
              unreliable or unsupported.134


              qualifications of plaintiffs’ experts. For example, one of plaintiffs’ proffered experts was a biomedical
              engineer who had no previous experience with IUDs or hormonal contraception like Mirena. The
              court concluded that the expert’s engineering qualifications allowed him to testify about the
              “mechanism by which a Mirena might perforate a uterus, but he is not qualified to opine on the effects
              of [hormone contained in Mirena] on the uterus because he is not a medical doctor nor does he have
              relevant experience or expertise in hormonal contraception or the effects of hormones on uterine
              tissue.” Id. at 439 (citation omitted). The fact that plaintiff’s expert had reviewed some articles on the
              topic did not save his opinions. Id. (“This is not the level of rigor an expert in the field would apply
              and does not pass muster under Daubert.”). Likewise, another expert sought to opine on the adequacy
              of Mirena’s label even though she was a physiologist who acknowledged that she was not qualified to
              offer an opinion on pharmaceutical labeling in the United States. Id. at 448. Finding that she lacked
              the requisite qualifications, the court excluded her testimony in this area. Id.
                 131. In re Mirena IUD Prods. Liab. Litig., 202 F. Supp. 3d 304, 312, 314–320 (S.D.N.Y. 2016).
                 132. Id. at 312. The court noted that, having excluded the proffered expert evidence, summary
              judgment was “compelled by the law.” Id. at 328.
                 133. Mirena, 169 F. Supp. 3d at 419.
                 134. See id. at 413–27. Among other things, the court rejected plaintiffs’ contention that
              defendants’ experts’ testimony should be excluded under Daubert “because it arguably contradicts
              statements made by [defendant’s] employees.” Id. at 426. The court concluded that, at most, this was
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 27 of 41 PageID: 6285



              244                               KANSAS LAW REVIEW                                        Vol. 66


              B. Substantive Legal Issues

                   In addition to questions regarding the reliability and admissibility of
              proffered scientific evidence, which have been central to many recent
              large-scale MDL proceedings, resolution of other substantive legal issues
              can also directly resolve large-scale litigation. Whether plaintiffs can
              bring certain substantive claims can also prove dispositive in multidistrict
              litigation.

              1. The Norplant MDL

                  In the Norplant MDL, for example, the court granted summary
              judgment based on a substantive legal issue that cut across the asserted
              claims: the learned intermediary doctrine.135 The Norplant litigation
              involved claims asserting that the Norplant contraceptive failed to provide
              adequate warnings regarding side effects such as headaches, mood swings,
              depression, nausea and other miscellaneous ailments.136 Defendants
              argued that the warnings contained in the product labeling were adequate
              and that, accordingly, claims relating to the twenty-six primary side effects
              disclosed in the adverse events section of the labeling should be
              dismissed.137 Further, defendants maintained that there was no evidence
              linking any of the other alleged side effects that plaintiffs asserted to
              Norplant and thus they should be dismissed for lack of evidence
              establishing causation.138
                  Defendants filed motions for partial summary judgment as to these
              categories of claims.139 Defendants first argued that the labeling with
              respect to the twenty-six disclosed side effects barred plaintiffs’ claims
              pursuant to the “learned intermediary doctrine.”140 “Under [this] doctrine,
              a drug ‘manufacturer is excused from warning each patient who receives
              the product when the manufacturer properly warns the prescribing
              physician of the product’s dangers.’”141


              a matter for cross-examination. Id. at 427.
                 135. In re Norplant Contraceptive Prods. Liab. Litig., 215 F. Supp. 2d 795, 798 (E.D. Tex. 2002)
              (granting summary judgment terminating claims of “nearly all remaining non-settling Plaintiffs” based
              in part on application of the learned intermediary doctrine), aff’d sub nom. White v. Wyeth Labs., 69
              Fed. App’x 658 (5th Cir. 2003).
                 136. Id. at 800; In re Norplant Contraceptive Prods. Liab. Litig., 165 F.3d 374, 376 (5th Cir.
              1999).
                 137. Norplant, 215 F. Supp. 2d at 800.
                 138. Id.
                 139. Id.
                 140. Id.
                 141. Id. at 803 (quoting Porterfield v. Ethicon, Inc., 183 F.3d 464, 467–68 (5th Cir. 1999)).
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 28 of 41 PageID: 6286



              2017      RESOLUTION OF COMMON QUESTIONS IN MDL PROCEEDINGS                                     245


                  Applying the doctrine, the court concluded that the claims relating to
              the twenty-six conditions contained in the labeling were barred.142 The
              court rejected plaintiffs’ argument that the learned intermediary doctrine
              was inapplicable because defendants engaged in aggressive direct-to-
              consumer marketing and over-promotion.143 Likewise, the court rejected
              plaintiffs’ contention that there was an exception to the learned
              intermediary doctrine for contraceptive drugs or for claims of
              misrepresentation and fraud.144
                  Defendants likewise moved for partial summary judgment with
              respect to claims they described as “exotic” claims that did not appear in
              the Norplant labeling.145 The court granted defendants’ motion with
              respect to these conditions not disclosed in the labeling.146 Indeed,
              plaintiffs failed to submit any expert evidence supporting general
              causation with respect to these conditions.147

              2. The Meridia MDL

                   In the Meridia pharmaceutical litigation, defendants similarly brought
              successful motions for summary judgment that essentially terminated the
              litigation based on the adequacy of the product’s labeling.148 The Meridia
              litigation involved claims brought by patients who had taken an anti-
              obesity medication that they alleged had caused high blood pressure and a
              variety of adverse cardiovascular and cerebrovascular events.149 The
              Judicial Panel on Multidistrict Litigation consolidated the litigation before
              the U.S. District Court for the Northern District of Ohio.150 After
              significant discovery and briefing on a consolidated basis, the court
              granted summary judgment as to all claims, finding that the drug’s labeling
              adequately warned of potential increases in blood pressure and associated
              consequences.151 The court’s ruling effectively ended the litigation on a
              nationwide basis, thereby achieving a global resolution.




                142.   Id. at 828–29.
                143.   Id. at 811–13.
                144.   Id. at 810–11.
                145.   Id. at 833.
                146.   Id. at 833–34.
                147.   Id. at 834.
                148.   Meridia Prods. Liab. Litig. v. Abbott Labs., 447 F.3d 861, 868–69 (6th Cir. 2006).
                149.   Id. at 863–64.
                150.   Id. at 864.
                151.   Id. at 869, aff’g In re Meridia Prods. Liab. Litig., 328 F. Supp. 2d 791 (N.D. Ohio 2004).
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 29 of 41 PageID: 6287



              246                               KANSAS LAW REVIEW                                        Vol. 66


                  The MDL court observed that the labeling for Meridia specifically
              warned that patients could experience an increase in blood pressure.152
              The court noted that “[p]hysicians are well aware of the scope of the risks
              associated with increased blood pressure and do not need specifics
              regarding the possible consequences of blood pressure increases.”153
              Accordingly, as the court reasoned, physicians would be aware that
              increases in blood pressure could lead to the sorts of cardiovascular or
              cerebrovascular events that plaintiffs claimed.154 Thus, the court
              concluded that the product warnings were adequate and granted summary
              judgment as to all asserted claims.155

              C. Preemption

                   Defendants increasingly are raising preemption in a variety of contexts
              to bar claims brought by product liability plaintiffs. Preemption has been
              employed by medical device manufacturers to argue that some or all
              aspects of asserted product liability claims should be barred based on
              conflicts with federal statutes governing medical devices.156 It has also
              been employed successfully by pharmaceutical manufacturers to cut off
              state law product liability claims on the ground that they conflict with
              federal law regulating pharmaceuticals.157
                   The Fosamax MDL provides an illustration of how an MDL court
              applied the preemption doctrine to eliminate product liability claims
              brought against generic pharmaceutical manufacturers. The Fosamax
              litigation involved allegations that an osteoporosis medication increased
              the risk of long bone fractures.158 Plaintiffs sued not only the manufacturer
              of the branded drug, but also various companies that had made generic


                 152. In re Meridia, 328 F. Supp. 2d at 812–13.
                 153. Id. at 813.
                 154. See id.
                 155. Id. at 815. The TMJ Implants Products Liability Litigation was another multidistrict
              proceeding whose outcome turned on common substantive issues. See In re Temporomandibular Joint
              (TMJ) Implants Prods. Liab. Litig., 97 F.3d 1050, 1055 (8th Cir. 1996) (granting motion for summary
              judgment brought by defendant suppliers of film incorporated into TMJ implants on the ground that
              “suppliers of inherently safe ‘component parts are not responsible for accidents that result when the
              parts are integrated into a larger system that the component part supplier did not design or build’”
              (quoting Sperry v. Bauermeister, Inc., 4 F.3d 596, 598 (8th Cir. 1993)).
                 156. See, e.g., Riegel v. Medtronic, Inc., 552 U.S. 312 (2008); Mink v. Smith & Nephew, Inc.,
              860 F.3d 1319 (11th Cir. 2017); Caplinger v. Medtronic, Inc., 784 F.3d 1335 (10th Cir. 2015); In re
              Medtronic, Inc., Sprint Fidelis Leads Products Liab. Litig., 623 F.3d 1200 (8th Cir. 2010); Williams
              v. Cyberonics, Inc., 388 Fed. App’x 169 (3d. Cir. 2010).
                 157. See e.g., In re Fosamax (Alendronate Sodium) Prods. Liab. Litig. (No. II), 751 F.3d 150 (3d
              Cir. 2014).
                 158. Id. at 154.
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 30 of 41 PageID: 6288



              2017       RESOLUTION OF COMMON QUESTIONS IN MDL PROCEEDINGS                                     247


              versions.159 The generic manufacturers moved under Federal Rule of Civil
              Procedure 12(c) for judgment on the pleadings on the ground that
              plaintiffs’ claims were preempted under federal law.160 They maintained
              that plaintiffs’ contention that the manufacturers should have included
              different or additional warnings in their labels conflicted with federal law
              that precluded them from making changes to the labeling that were at odds
              with the labeling approved for the branded pharmaceutical product.161
              They asserted therefore that plaintiffs’ claims were preempted by the
              Supreme Court’s ruling in Mensing.162
                   In Mensing, the Supreme Court held that FDA regulations applicable
              to generic drug manufacturers directly conflict with and therefore preempt
              state law failure-to-warn claims.163 As the Court observed, “when a party
              cannot satisfy its state duties without the Federal Government’s special
              permission and assistance, which is dependent on the exercise of judgment
              by a federal agency, that party cannot independently satisfy those state
              duties for pre-emption purposes.”164
                   The generic defendants in Fosamax argued that the Supreme Court’s
              decision in Mensing required that all state law claims arising from alleged
              defective labeling be dismissed because it was impossible to comply with
              both federal drug regulations and alleged state tort and statutory duties.165
              The court agreed, noting that “Mensing stands for the principle that a
              federal duty of sameness arising out of FDA’s regulatory requirements
              preempts any conflicting tort duty arising under state law.”166 As a result,
              the generic defendants could not alter the design of the pharmaceutical
              product or change their labels to provide different warnings because to do
              so would have violated federal law.167 Accordingly, the court granted
              defendants’ motion for summary judgment, and the Third Circuit affirmed
              its decision.168


                 159. Id.
                 160. Id. at 155.
                 161. Id.
                 162. Id. at 160–62.
                 163. PLIVA, Inc. v. Mensing, 564 U.S. 604, 609 (2011).
                 164. Id. at 623–24.
                 165. In re Fosamax (Alendronate Sodium) Prods. Liab. Litig., Civ. No. 08-008 (GEB-LHG),
              2011 WL 5903623, at *5 (D.N.J. Nov. 21, 2011), aff’d, In re Fosamax, 751 F.3d at 165.
                 166. Id. at *6 (citing Mensing, 564 U.S. at 616–17).
                 167. Id. *6–7, *6 n.5 (“To accept Plaintiffs’ argument that Generic Defendants could have simply
              stopped marketing alendronate sodium, this Court would have to directly contravene binding law.”).
                 168. Fosamax, 751 F.3d at 162 (“Mensing holds that manufacturers cannot unilaterally change a
              generic drug’s labeling, and therefore a state-law claim premised on such a manufacturer being
              obligated to revise its label is preempted.”), aff’g, Civ. No. 08-008 (GEB-LHG), 2011 WL 5903623,
              at *5 (D.N.J. Nov. 21, 2011). There are many other examples in which MDL courts have furthered
              resolution of the litigation through decisions on such common issues. See, e.g., In re Accutane Prods.
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 31 of 41 PageID: 6289



              248                               KANSAS LAW REVIEW                                       Vol. 66


              IV. OBTAINING GREATER EFFICIENCY IN THE RESOLUTION OF COMMON
                  ISSUES

                   As these examples make clear, resolution of common issues is an
              important function of MDL proceedings. Moreover, numerous courts
              have successfully narrowed or resolved thousands of cases by addressing
              such issues in various ways. These examples illustrate that, despite the
              criticisms and the well-publicized examples in which the MDL process
              has failed, in many cases, the MDL process has worked as it was
              contemplated. The foregoing examples demonstrate that the MDL process
              can and has worked.
                   The lessons learned from MDL proceedings in which parties have
              litigated common issues illustrate a number of ways in which efficiency
              may be increased. First, it is not uncommon for there to be some level of
              state litigation that proceeds in parallel with federal MDL litigation. While
              defendants may attempt to remove state court cases to federal court and
              transfer them to the consolidated MDL proceedings, such efforts are not
              always completely successful. Accordingly, where such litigation exists,
              coordination between the state and federal MDL judges may lead to
              greater efficiencies.
                   Second, application of the framework developed by the Supreme
              Court in Daubert v. Merrell Dow Pharmaceuticals is often useful in
              narrowing or eliminating claims where plaintiffs have failed to offer expert
              evidence that is both relevant and reliable. Many of the examples cited
              above involve litigation of scientific issues under Rule 702 and Daubert,
              and the Supreme Court itself has repeatedly underscored that judicial
              scrutiny of proffered expert evidence is an important mechanism for
              eliminating claims that lack merit before trial. However, Daubert has
              sometimes been under-utilized. To the extent courts vigorously exercise
              their gatekeeping role under Rule 702, efficiencies are likely to be
              achieved.
                   Third, MDL courts have implemented effective scheduling procedures
              that closely track litigation of the various generic and case-specific issues
              and which can increase the efficient resolution of pending cases. For
              example, discovery and litigation of the various substantive issues may be
              phased in order to avoid unnecessary discovery and the associated expense
              and to streamline the proceedings. Such procedures can result in

              Liab. Litig., 511 F. Supp. 2d 1288 (M.D. Fla. 2007) (excluding proposed expert testimony that acne
              medication was associated with inflammatory bowel disease as unreliable); In re Rezulin Prods. Liab.
              Litig., 369 F. Supp. 2d 398 (S.D.N.Y. 2005) (excluding proposed expert testimony that drug could
              cause or exacerbate liver injury “silently,” without markedly elevating liver enzyme levels
              concurrently with use).
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 32 of 41 PageID: 6290



              2017       RESOLUTION OF COMMON QUESTIONS IN MDL PROCEEDINGS                                     249


              significant gains in efficiency and cost savings.
                   Fourth, as noted above, a parallel track that gives scrutiny to
              individualized claims is important to further narrow and focus the
              litigation. There may be cases that cannot be disposed of by resolving
              common issues but nonetheless should not proceed. A process of
              individualized scrutiny and review therefore may be necessary in order to
              eliminate such claims.
                   Finally, to the extent bellwether trials are conducted, they should only
              be conducted after procedures for narrowing and winnowing the asserted
              claims have been implemented. Moreover, steps should be taken to ensure
              that any cases that are selected for bellwether trials are representative of
              the remaining population of claims.

              A. Coordination with State Courts

                   The need to coordinate with state courts is a frequent concern in
              multidistrict litigation. In disputes that involve multiple related cases, it is
              not uncommon for cases to be filed in both state and federal court. While
              defendants frequently attempt to remove cases to federal court to
              consolidate them with ongoing MDL proceedings, they are not always
              successful in doing so. In such circumstances, federal MDL courts must
              give consideration to coordinating their proceedings with parallel state
              court proceedings. Sometimes there are similar mechanisms for
              consolidating cases within a state court system,169 but frequently cases are
              dispersed, and if cases are filed in more than one state there will be no
              mechanism available to consolidate among states.
                   There are many instances of coordination between MDL courts and
              state courts. The Manual for Complex Litigation notes, for example, that
              “[i]n scheduling Daubert proceedings in a dispersed mass tort case, an
              MDL judge should explore opportunities to coordinate scheduling with
              state courts handling parallel cases” and that “[f]ederal and state judges
              have successfully conducted joint Daubert hearings . . . .”170 Likewise,
              the Federal Judicial Center has observed that “state judges have responded
              to requests for coordination in a spirit of cooperation.”171 Even where
              there is not this sort of close coordination, state courts typically take a back


                 169. ROTHSTEIN & BORDEN, POCKET GUIDE, supra note 39, at 24 (“States increasingly have
              adopted procedures for assigning complex multiparty litigation to a single judge or judicial panel, or
              have created courts to deal with complex business cases.”).
                 170. MANUAL FOR COMPLEX LITIGATION, supra note 21, § 22.87.
                 171. ROTHSTEIN & BORDEN, POCKET GUIDE, supra note 39, at 24 (“The more transparent and
              even-handed the proposed cooperative venture is, the more acceptable it will be to other judges and to
              attorneys.”).
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 33 of 41 PageID: 6291



              250                                 KANSAS LAW REVIEW                                         Vol. 66


              seat, allowing the federal MDL court to address these fundamental
              threshold issues.

              B. Application of Daubert Procedures

                   The use of generic motion practice in situations where claims turn on
              disputed scientific evidence can be particularly valuable. As is illustrated
              in the above examples, MDL courts have frequently applied the
              framework developed by the Supreme Court and embodied in the Federal
              Rules of Evidence to determine the reliability of the scientific evidence
              supporting asserted claims. Such determinations have often been
              dispositive in resolving all, or some portion, of claims in products liability
              cases, for example.
                   In Daubert, the Supreme Court held that courts must serve as
              “gatekeepers” to ensure that “any and all scientific testimony or evidence
              admitted is not only relevant, but reliable.”172 In conducting such a review,
              “the trial court must scrutinize” the “principles and methods used by the
              expert,”173 and “must . . . exclude proffered scientific evidence . . . unless
              [it is] convinced [the evidence] speaks clearly and directly to an issue in
              dispute in the case, and that it will not mislead the jury.”174
                   The Supreme Court articulated a two-prong test to assist courts in
              assessing the admissibility of expert testimony. The party sponsoring the
              expert evidence has the burden to demonstrate that the requirements of
              Rule 702 are met.175 First, the expert testimony must “assist” the trier of
              fact, a condition that speaks “primarily to [the] relevance” of the proffered
              evidence.176 The Court characterized this requirement as one of “fit”—
              that is, the expert testimony must be “relevant to the task at hand” in that
              it “logically advances a material aspect of the proposing party’s case.”177
              Second, the “proposed testimony must be supported by appropriate
              validation” and be grounded “in the methods and procedures of


                 172. Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 589 (1993).
                 173. FED. R. EVID. 702 advisory committee’s note to 2000 amendment.
                 174. Daubert v. Merrell Dow Pharms., Inc., 43 F.3d 1311, 1321 n.17 (9th Cir. 1995), remand
              from 509 U.S. 579.
                 175. See Pride v. BIC Corp., 218 F.3d 566, 578 (6th Cir. 2000) (“[A] party proffering expert
              testimony must show by a ‘preponderance of proof’ that the expert whose testimony is being offered
              is qualified and will testify to scientific knowledge that will assist the trier of fact in understanding
              and disposing of issues relevant to the case.”) (citing Daubert, 509 U.S. at 592); Daubert, 43 F.3d at
              1316 (“[T]he expert’s bald assurance of validity is not enough. Rather, the party presenting the expert
              must show that the expert’s findings are based on sound science, and this will require some objective,
              independent validation of the expert’s methodology.”).
                 176. Daubert, 509 U.S. at 580.
                 177. Daubert, 43 F. 3d at 1315 (citing Daubert, 509 U.S. at 591).
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 34 of 41 PageID: 6292



              2017      RESOLUTION OF COMMON QUESTIONS IN MDL PROCEEDINGS                                   251


              science.”178 In other words, the testimony must offer “more than
              subjective belief or unsupported speculation.”179 Under Daubert and Rule
              702, “[i]t is the proponent of the testimony that must establish its
              admissibility by a preponderance of proof.”180
                   In conducting this analysis, courts “evaluate the data offered to
              support an expert’s bottom-line opinions to determine if that data provides
              adequate support to mark the expert’s testimony as reliable.”181 “Scientific
              evidence and expert testimony must have a traceable, analytical basis in
              objective fact before it may be considered on summary judgment.”182
                   Mere “hypotheses,” even if plausible and well founded, are
              insufficient to satisfy the Daubert test, for “a hypothesis is [simply] a
              scientist’s educated speculation.”183 Similarly, Rule 702 bars expert
              testimony that is inconsistent with “the vast majority of the relevant, peer
              reviewed scientific literature.”184 Under Rule 702 and Daubert, “any step
              that renders the analysis unreliable under the Daubert factors renders the
              expert’s testimony inadmissible.”185
                   As the Supreme Court’s decisions make clear, the Court views the
              Daubert framework as an important screen for assessing whether claims
              should proceed to trial. As Justice Breyer has observed, the failure of a
              trial court to provide adequate scrutiny to proffered scientific evidence can
              have significant adverse consequences:

                   [It is] particularly important to see that judges fulfill their Daubert
                   gatekeeping function, so that they help assure that the powerful engine
                   of tort liability, which can generate strong financial incentives to reduce,
                   or to eliminate, production, points towards the right substances and does
                   not destroy the wrong ones. It is, thus, essential in this science-related
                   area that the courts administer the Federal Rules of Evidence in order to
                   achieve the “end[s]” that the Rules themselves set forth, not only so that
                   proceedings may be “justly determined,” but also so “that the truth may
                   be ascertained.”186



                 178. Daubert, 509 U.S. at 590.
                 179. Id.
                 180. Nelson v. Tenn. Gas Pipeline Co., 243 F.3d 244, 251 (6th Cir. 2001) (citing Daubert, 509
              U.S. at 592 n.10).
                 181. United States v. 33.92356 Acres of Land, 585 F.3d 1, 7 (1st Cir. 2009) (quoting Ruiz-Troche
              v. Pepsi Cola of P.R. Bottling Co., 161 F.3d 77, 81 (1st Cir. 1998)).
                 182. Bragdon v. Abbott, 524 U.S. 624, 653 (1998) (citing Gen. Elec. Co. v. Joiner, 522 U.S. 136,
              144–45, 146 (1997)).
                 183. Whiting v. Boston Edison Co., 891 F. Supp. 12, 25 n.56 (D. Mass. 1995) (quoting Johnston
              v. United States, 597 F. Supp. 374, 393–94 (D. Kan. 1984)).
                 184. Conde v. Velsicol Chem. Corp., 24 F.3d 809, 814 (6th Cir. 1994).
                 185. In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 745 (3d Cir. 1994).
                 186. Gen. Elec. Co. v. Joiner, 522 U.S. 136, 148–49 (Breyer, J., concurring) (emphasis added)
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 35 of 41 PageID: 6293



              252                                  KANSAS LAW REVIEW                                           Vol. 66


              C. Scheduling and Discovery

                   Greater efficiencies may also be achieved through careful
              consideration of case management. For example, it may be appropriate to
              establish a schedule providing for separate resolution of common issues
              early in the MDL proceedings. As noted above, the Manual for Complex
              Litigation specifically recommends such phasing of the litigation.187
              Frequently, in MDL proceedings one of the first orders of business is the
              establishment of a case management order to govern scheduling and other
              issues. Such case management orders regularly provide a period for the
              filing and resolution of dispositive motions early in the proceedings.188
                   Such scheduling orders may increase efficiency by allowing the court
              to narrow the issues before it before proceeding with full-blown discovery
              or considering other matters. For example, in many MDL proceedings
              there are generic issues that may be dispositive of the entire litigation, and
              resolution of such issues early in the proceedings may render further


              (quoting FED. R. EVID. 102). As Justice Breyer similarly observed in an introduction to the Federal
              Reference Manual on Scientific Evidence,
                     a decision wrongly granting compensation, although of immediate benefit to the plaintiff,
                     can improperly force abandonment of the substance. Thus, if the decision is wrong, it will
                     improperly deprive the public of what can be far more important benefits—those
                     surrounding a drug that cures many while subjecting a few to less serious risk, for example.
                     The upshot is that we must search for law that reflects an understanding of the relevant
                     underlying science . . . .
              Stephen Breyer, Introduction, in FEDERAL REFERENCE MANUAL ON SCIENTIFIC EVIDENCE 1, 4 (Fed.
              Judicial Ctr., 3d ed. 2011) (emphasis added).
                 187. MANUAL FOR COMPLEX LITIGATION, supra note 21, § 22.634. See also Rothstein et al.,
              supra note 56, at 621, 629 (discussing case management order in PPA MDL litigation “split[ting]
              expert discovery into two distinct phases, with generic causation discovery to occur” first in
              anticipation of Daubert and summary judgment motions on generic issues, followed by “case-specific
              expert discovery”).
                 188. Case Management Order No. 23, In re Zyprexa Prods. Liab. Litig., No. 04-MD-1596
              (E.D.N.Y. Apr. 24, 2007), ECF No. 1243 (providing for Daubert and summary judgment motions
              thirty-eight months after initial MDL transfer order in a products liability action alleging personal
              injuries caused by over-promotion of schizophrenia drug); Case Management Order No. 22, In re
              Ortho Evra Prods. Liab. Litig., No. 1:06-40000 (N.D. Ohio MDL Dec. 6, 2007), ECF No. 186
              (providing for dispositive motions twenty-three months after initial MDL transfer order in products
              liability litigation involving alleged increased risks of blood clots, strokes, heart attacks and other side
              effects associated with use of contraceptive patch); Rep. & Rec. of Spec. Master as to Discovery Plan
              and Initial Scheduling Order, In re Avandia Mktg., Sales Pracs. & Prods. Liab. Litig., No. 07-MD-
              1871 (E.D. Pa. Sept. 11, 2008), ECF No. 204, adopted and approved by Pretrial Order No. 23, In re
              Avandia, No. 07-MD-1871 (E.D. Pa. Sept. 26, 2008), ECF No. 217 (providing for Daubert and
              summary judgment motions twenty-eight and twenty-nine months, respectively, from initial MDL
              transfer order in products liability litigation involving alleged increased risk of adverse cardiovascular
              events caused by diabetes medication); Case Management Order No. 96, In re Baycol Prods. Litig.,
              No. 01-MD-01431 (D. Minn. Oct. 17, 2003), ECF 3679 (providing for Daubert and summary
              judgment motions twenty-seven and twenty-eight months, respectively, from initial MDL transfer
              order in products liability litigation involving alleged injuries suffered as a result of taking recalled
              anti-cholesterol medication).
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 36 of 41 PageID: 6294



              2017       RESOLUTION OF COMMON QUESTIONS IN MDL PROCEEDINGS                                      253


              proceedings unnecessary. Frontloading consideration of such issues has
              obvious efficiencies for the litigation.
                   However, even where the common issues do not govern the outcome
              of all cases, efficiencies may still be gained by resolving generic issues up
              front. It may be that resolution of such issues will eliminate whole
              categories of claims or that the court’s rulings may obviate the need for
              certain types of discovery, for example. Narrowing the proceedings at the
              earliest possible stage has obvious benefits in terms of increasing overall
              efficiencies.
                   Indeed, even where the court ultimately denies motions seeking to
              narrow the litigation, such proceedings may play a valuable role in
              educating the court regarding the common issues in the case at the outset.
              The court will then be familiar with issues at the heart of the proceedings—
              the very common issues that form the basis for the MDL—before they are
              litigated through bellwether trials or otherwise. Thus, even if the issues
              prove inappropriate for resolution by motion, addressing such motions
              early in the case will have benefits in terms of furthering the efficient
              resolution of the proceedings.
                   Discovery may be phased in order to increase these efficiencies. Thus,
              for example, MDL courts presiding over pharmaceutical product liability
              cases have entered orders providing that discovery will be limited to
              general causation in the initial phase of the proceedings to allow the court
              to resolve this threshold issue before proceeding to other issues in the
              case.189 Likewise, it is typical for MDL courts in such cases to phase
              expert discovery so that expert discovery regarding generic issues
              proceeds before expert discovery on case-specific issues.190


                 189. See, e.g., Initial Case Management Scheduling Order re General Causation at 1–2, In re
              Incretin Mimetics Prods. Liab. Litig., No. 13-MD-2452 (S.D. Cal. Feb. 18, 2014), ECF 325 (“Plaintiffs
              will narrow all discovery related requests to issues involving general causation. As a result, initial
              discovery and document production will be limited to whether the requested information has some
              tendency in logic to prove or disprove whether Defendants’ incretin mimetic drugs cause pancreatic
              cancer.”); see also MANUAL FOR COMPLEX LITIGATION, supra note 21, § 11.422 (“For effective
              discovery control, initial discovery should focus on matters—witnesses, documents, information—
              that appear pivotal. As the litigation proceeds, this initial discovery may render other discovery
              unnecessary or provide leads for further necessary discovery.”).
                 190. See, e.g., Case Management Order at 29, In re Welding Rod Prods. Liab. Litig., No. 03-
              17000 (N.D. Ohio Dec. 9, 2003), ECF No. 63 (dividing identification of experts into “Core Experts,”
              defined as “each expert who is expected to offer testimony that is generally applicable in support of
              plaintiffs’ position,” and case specific experts, and requiring identification of Core Experts first);
              Pretrial Order No. 24, In re St. Jude Med., Inc., Silzone Heart Valves Prods. Liab. Litig., No. 01-MD-
              1396, 2003 WL 21011310, at *1 (D. Minn. Apr. 11, 2003), 2003 WL 21011310, at *1 (setting different
              deadlines for disclosure of case specific and generic experts); Pretrial Order No. 73, In re Baycol, No.
              01-MD-01431 (D. Minn. Apr. 16, 2003), ECF No. 3486 (setting separate schedule for “expert
              witnesses who will be offering opinions on issues of general applicability that will be relevant to the
              cases pending in this MDL (hereinafter ‘generic experts’)”); Final Pretrial Order at 10, In re
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 37 of 41 PageID: 6295



              254                                 KANSAS LAW REVIEW                                         Vol. 66


              D. Individualized Scrutiny of Asserted Claims

                   As noted above, a parallel track that provides individualized scrutiny
              to individual claims is important to further narrow the litigation and
              eliminate claims of dubious merit.191 This type of review may be
              accomplished in many ways. The least formal mechanism involves review
              by defense counsel to identify cases to plaintiffs’ counsel as candidates for
              voluntary dismissal. In some cases, plaintiffs’ counsel may agree to
              dismissal in order to avoid scrutiny of their claims by the court.
                   If this informal means of review fails, defendants can resort to
              individual motion practice. There may be cases that are obvious
              candidates for motion practice. Not only may bringing such motions result
              in streamlining the litigation by eliminating dubious cases that are the
              subject of such motions, but it can also provide guidance to the parties
              about individual cases that are not the subject of the motion. Once a
              defendant obtains a ruling that a particular type of individual case is not
              viable, informal cooperation among the parties can be used to voluntarily
              dismiss additional cases that the parties agree would fall within the scope
              of the ruling.
                   In order to employ such procedures, however, defendants and the court
              must be provided sufficient information regarding the asserted claims. As
              noted above, it is standard practice to require plaintiffs to produce
              individual fact sheets that provide important information regarding each
              asserted claim.192 Likewise, where personal injuries are alleged it is
              standard practice to require that plaintiffs produce their medical records so
              that the claims can be evaluated. Other basic documentary support may
              also be required, and as noted above the court may also consider
              implementing a Lone Pine order that dismisses claims where plaintiffs fail
              to comply.193
                   In addition, it is not uncommon to have additional discovery of
              individual claims. Such discovery is not only, at bottom, a defendant’s
              right, but also may be beneficial in uncovering information that will allow
              the court to further narrow the field of claims that are actually at issue in
              order to reach a negotiated resolution. Accordingly, it is important that
              adequate information is produced in order to facilitate such procedures.


              Phenylpropanolamine (PPA) Prods. Liab. Litig., No. 01-MD-1407 (W.D. Wash. Dec. 13, 2004)
              (“Expert discovery was divided into two main categories: generic experts (testifying regarding issues
              of general applicability, including general causation) and case specific experts (testifying on behalf of
              a specific plaintiff).”).
                 191. See supra notes 40–52 and accompanying text.
                 192. See supra note 46 and accompanying text.
                 193. See supra note 47 and accompanying text.
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 38 of 41 PageID: 6296



              2017      RESOLUTION OF COMMON QUESTIONS IN MDL PROCEEDINGS                           255


                   The experience from past MDLs demonstrates that there are many
              claims that are candidates for voluntary dismissal without even having to
              go through individualized motion practice. As the MDL court observed
              in the In re Mentor Corp. Obtape Transobturator Sling Products Liability
              Litigation, for example, plaintiffs’ counsel had filed numerous claims that
              they “should have known” lacked any “good faith” basis because they
              were “clearly barred by the applicable statute of limitations,” plaintiffs’
              counsel were “unable to identify a specific causation expert,” or where
              “counsel threw in the towel and did not even bother to respond to [a]
              summary judgment motion.”194 There, the court warned plaintiffs’
              counsel that if it were forced to decide summary judgment motions on
              cases that lack a good faith basis in the future, the court would issue show
              cause orders as to why sanctions should not be imposed.195
                   Similarly, in the federal asbestos product liability MDL, the court
              established procedures to facilitate individual review by placing each case
              on an individual scheduling order setting forth fixed deadlines for
              completion of discovery and filing of dispositive motions.196 The court
              utilized magistrates to assist with the processing of the massive number of
              cases filed in that proceeding.197 The court required, among other things,
              each plaintiff to submit medical reports based on “medically accepted
              principles and practices” along with a complete exposure history to
              support their claims or face dismissal.198 In response, some plaintiffs
              voluntarily dismissed their claims, while defendants challenged the
              compliance of other plaintiffs.199 Cases that were not voluntarily or
              involuntarily dismissed proceeded to discovery and summary judgment.200
              The judge presiding over the litigation found that having a single court
              rule on summary judgment motions in the individual cases resulted in
              efficiency, given that the MDL court was very familiar with the nature of
              the litigation and the associated legal issues and its rulings “would provide




                194. In re Mentor Corp. Obtape Transobturator Sling Prods. Liab. Litig., No. 4:08-MD-2004
              (CDL), 2016 WL 4705827, at *1 (M.D. Ga. Sept. 7, 2016) (Mem.).
                195. Id.
                196. Robreno, supra note 50, at 127.
                197. Id. at 128.
                198. Id. at 137–38.
                199. Id. at 140.
                200. Id. at 141.
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 39 of 41 PageID: 6297



              256                                 KANSAS LAW REVIEW                                         Vol. 66


              predictability and consistency.”201 With the aid of such procedures, the
              court was able to resolve nearly 200,000 cases.202

              E. Bellwether Trials, To The Extent Necessary Or Appropriate,
                 Following Common Issues Motion Practice

                   Typically, the goal of plaintiffs in large MDL proceedings is to
              aggregate as many claims as possible and drive toward settlement.203
              Indeed, part of the reason that resolution of common issues through
              summary judgment and other proceedings is so critical in MDL litigation
              is that inherent in the litigation is an incentive to file claims of dubious
              merit. The aggregation that drives the efficiencies of MDL litigation
              comes with an associated cost: the possibility that aggregation will serve
              as a magnet for claims that lack merit.
                   Accordingly, plaintiffs’ counsel typically seek to try selected
              “bellwether” cases as soon as possible in order to use the results of such
              trials to pressure defendants into global settlements. However, as
              demonstrated above, experience shows that the way to efficiently and
              equitably advance the resolution of MDL proceedings is to resolve
              common threshold issues through summary judgment on common issues.
              Bellwether trials do not necessarily say anything about the numerous
              claims that are part of an MDL proceeding that have little or no merit.
              Plaintiffs will studiously seek to avoid having such cases go to trial.
              Likewise, a steadfast defendant can always avoid any impact of a
              bellwether trial by refusing to capitulate if it believes that the case is not
              particularly representative of the cases that have been aggregated.
                   Indeed, some have criticized the practice of conducting bellwether
              trials as altogether outside of the authority of the MDL court.204 The

                  201. Id. at 141–43 (“The key to successful execution of the summary judgment procedure was
              the MDL court’s adherence to a rigorous schedule for all cases. . . . Setting a goal line for the MDL
              litigation, that is, the time for filing a motion for summary judgment, and thereafter deciding the
              motions promptly, provided encouragement to counsel to litigate the case diligently in the MDL or to
              settle.”).
                  202. Id. at 180 (“[S]ince 2006, there have been 186,524 cases transferred to MDL-875 [and] [o]f
              those cases, 183,545 have been resolved . . . .”).
                  203. See Bradt, supra note 1, at 791 (“[A]s several scholars have noted, like the class action, the
              key virtue of the MDL is that it collects most parties in a single organized proceeding in order to
              facilitate a global settlement.”); Redish & Karaba, supra note 51, at 111 (“MDL involves something
              of a cross between the Wild West, twentieth-century political smoke-filled rooms, and the Godfather
              movies.”); id. at 128 (“Settlement is the fate of almost all cases that are part of an MDL. . . . Parties
              to MDL cases and the transferee judges who preside over them face tremendous pressure to settle.”).
                  204. See, e.g., LAWYERS FOR CIVIL JUSTICE, REQUEST FOR RULEMAKING TO THE ADVISORY
              COMMITTEE ON CIVIL RULES 12 (Aug. 10, 2017), http://www.uscourts.gov/sites/default/files/17-cv-
              rrrrr-suggestion_lcj_0.pdf (“The MDL statute provides for ‘coordinated or consolidated pretrial
              proceedings,’ not trials. Despite the clear limit of this statutory authority, many MDL judges exercise
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 40 of 41 PageID: 6298



              2017       RESOLUTION OF COMMON QUESTIONS IN MDL PROCEEDINGS                                          257


              statute references coordination of cases for the purposes of “pretrial
              proceedings.”205 The argument of these critics is that the statute does not
              authorize the MDL court to conduct actual trials of transferred cases.
                   In any event, the impact of the bellwether trial in an MDL proceeding
              is to some extent inherently limited. As a threshold matter, the bellwether
              trial can have no binding effect on any other case. The idea behind
              conducting such trials is that it will give the parties some measure of the
              value of the cases.206 As one group of commentators have observed, such
              proceedings may also help the parties to develop their approach to the case
              and put together “trial packages” that can be utilized in future individual
              trials.207 Moreover, the MDL court cannot compel a party to try any case
              that has been transferred to the court. Accordingly, aside from the
              potential in terrorem effect of a significant adverse trial outcome on a
              defendant (which itself can have a fairly significant practical effect), the
              actual power of the bellwether trial mechanism to advance the resolution
              of an MDL proceeding is limited.
                   To the extent that bellwether trials are part of an MDL proceeding, it
              is important to give consideration to factors that might increase their
              utility. For example, frequently there are disputes regarding the way cases
              are selected for trial. To the extent possible, one should seek to avoid bias
              and non-representativeness in the cases that are selected.208 Typically,
              courts employ procedures that allow both sides to select cases, frequently
              accompanied with strikes, so that the other side may eliminate cases that
              in its view are not appropriate trial candidates.209


              the extraordinary power that inures to them by virtue of presiding over high stakes litigation to pressure
              parties to agree to a ‘bellwether’ or test trial.” (footnote omitted)).
                 205. 28 U.S.C. § 1407 (2012).
                 206. See Hon. Eldon E. Fallon et al., Bellwether Trials in Multidistrict Litigation, 82 TUL. L.
              REV. 2323, 2338 (2008) (“[B]ellwether trials can precipitate and inform settlement negotiations by
              indicating future trends, that is, by providing guidance on how similar claims may fare before
              subsequent juries.”).
                 207. Id. at 2325 (“At a minimum, the bellwether process should lead to the creation of ‘trial
              packages’ that can be utilized by local counsel upon dissolution of MDLs, a valuable by-product in its
              own right that supplies at least a partial justification for the traditional delay associated with MDL
              practice.”).
                 208. Id. at 2326 (“[T]he transferee court must devise the appropriate methodology for selecting
              a predetermined number of individual cases from the pool for trial.”). As one MDL judge has
              explained: “A bellwether trial is most effective when it can accurately inform future trends and
              effectuate an ultimate culmination to the litigation; therefore, it is imperative to know what types of
              cases comprise the MDL. Otherwise, the transferee court and the attorneys risk trying an anomalous
              case, thereby wasting substantial amounts of both time and money.” Id. at 2344.
                 209. See id. at 2365 (“Regardless of which method is ultimately employed, a transferee court
              should consider allowing each side of coordinating attorneys to veto or strike from consideration a
              predetermined number of cases in the trial-selection pool. No matter how diligently the attorneys or
              the transferee court fill the trial-selection pool, the possibility will always remain that, after the close
Case 1:19-md-02875-RBK-JS Document 393-2 Filed 03/09/20 Page 41 of 41 PageID: 6299



              258                                KANSAS LAW REVIEW                                        Vol. 66


                  Another way to achieve “representativeness” is to couple the
              bellwether selection process with parallel proceedings described above
              that eliminate the cases that should not go to trial. Through omnibus
              summary judgment proceedings, discovery of all filed cases coupled with
              individual summary judgment proceedings, and informal mechanisms in
              which counsel voluntarily agree to dismiss claims of dubious merit, the
              population of cases in the MDL can be culled so that only cases that are
              more likely to be “representative” of trial-worthy cases remain.
              Accordingly, far from being the be-all and end-all of an MDL proceeding,
              the bellwether process—to the extent it is employed at all—can be a
              beneficiary of the more critical process of resolving issues during pretrial
              proceedings to separate the wheat from the chaff among the asserted
              claims.

              V. CONCLUSION

                   Despite recent criticisms, multidistrict litigation procedures have been
              employed on multiple occasions to effectively and efficiently resolve
              complex litigation. The examples in which courts have successfully
              employed such procedures teach that it is critical to resolve common issues
              at an early stage in the litigation. Moreover, they further show that the
              efficiency of multidistrict proceedings can be enhanced by coupling
              litigation of common issues with individualized review of individual
              claims, coordination with parallel state court proceedings, rigorous
              application of Daubert standards governing the admissibility of expert
              evidence, and phasing discovery to avoid unnecessary delay and expense
              in resolving asserted claims.
                   While any set of procedures can benefit from reform, the record shows
              that courts have creatively and effectively employed existing procedures
              to resolve large and complex litigation. Moreover, MDL courts have many
              tools that could be more widely used to curb the potential for fraud and
              abuse. The tendency of aggregation to result in the filing of meritless
              claims can be overcome through individualized scrutiny of those claims
              through available procedures. It is up to the parties and the judiciary to
              ensure that they are employed.




              of case-specific discovery, an unrepresentative case or a grossly unfavorable case will wind up in the
              trial-selection pool.”).
